
	
		II
		110th CONGRESS
		1st Session
		S. 554
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2007
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the Federal budget deficit, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Act For Our Kids.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Reductions in Federal spending
					Subtitle A—Specific reductions
					Sec. 101. Prohibition on television broadcasting to
				Cuba.
					Sec. 102. Termination of United States Court of Federal
				Claims.
					Sec. 103. Reduction of administrative expenses of
				agencies.
					Sec. 104. Elimination of Medicare Advantage regional plan
				stabilization (slush) fund.
					Subtitle B—Reform of Federal contracting
					Part I—Elimination of fraud and abuse
					Sec. 111. Prohibition of war profiteering and
				fraud.
					Sec. 112. Suspension and debarment of unethical
				contractors.
					Sec. 113. Disclosure of audit reports.
					Part II—Contract matters
					SUBPART A—Competition in contracting
					Sec. 114. Prohibition on award of monopoly
				contracts.
					Sec. 115. Competition in multiple award contracts.
					SUBPART B—Contract personnel matters
					Sec. 116. Contractor conflicts of interest.
					Sec. 117. Elimination of revolving door between Federal
				personnel and contractors.
					Part III—Other personnel matters
					Sec. 118. Minimum requirements for political appointees holding
				public contracting and safety positions.
					Sec. 119. Protection of certain disclosures of information by
				Federal employees.
					Subtitle C—Importation of prescription drugs
					Sec. 121. Short title.
					Sec. 122. Findings.
					Sec. 123. Repeal of certain section regarding importation of
				prescription drugs.
					Sec. 124. Importation of prescription drugs; waiver of certain
				import restrictions.
					Sec. 125. Disposition of certain drugs denied admission into
				United States.
					Sec. 126. Wholesale distribution of drugs; statements regarding
				prior sale, purchase, or trade.
					Sec. 127. Internet sales of prescription drugs.
					Sec. 128. Prohibiting payments to unregistered foreign
				pharmacies.
					Sec. 129. Importation exemption under Controlled Substances
				Import and Export Act.
					Sec. 130. Severability.
					Subtitle D—Royalties under offshore oil and gas
				leases
					Sec. 141. Price thresholds for royalty suspension
				provisions.
					Sec. 142. Clarification of authority to impose price thresholds
				for certain lease sales.
					Sec. 143. Eligibility for new leases and the transfer of
				leases; conservation of resources fees.
					TITLE II—Revenue enhancements
					Sec. 200. Amendment of 1986
				Code.
					Subtitle A—Rescission of various tax cuts for millionaire
				taxpayers
					Sec. 201. Repeal of top income tax rate reduction for taxpayers
				with $1,000,000 or more of taxable income.
					Sec. 202. Elimination of the scheduled phaseout of the
				limitations on personal exemptions and itemized deductions for taxpayers
				earning in excess of $1,000,000.
					Sec. 203. Modification of tax rates on capital gains and
				dividends for taxpayers with $1,000,000 or more of taxable income.
					Subtitle B—Provisions to discourage offshore shelters and
				expatriation
					Sec. 211. Taxation of income of controlled foreign corporations
				attributable to imported property.
					Sec. 212. Tax treatment of controlled foreign corporations
				established in tax havens.
					Sec. 213. Revision of tax rules on expatriation of
				individuals.
					Sec. 214. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 215. Application of rules treating inverted corporations
				as domestic corporations to certain transactions occurring after March 20,
				2002.
					Subtitle C—Economic substance doctrine
					Sec. 221. Clarification of economic substance
				doctrine.
					Sec. 222. Penalty for understatements attributable to
				transactions lacking economic substance, etc.
					Sec. 223. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
					Subtitle D—Penalties and fines
					Sec. 231. Denial of deduction for certain fines, penalties, and
				other amounts.
					Sec. 232. Denial of deduction for punitive damages.
					Subtitle E—Duty surcharge
					Sec. 241. Temporary emergency duty surcharge.
					Subtitle F—Other provisions
					Sec. 251. Offshore oil and gas leasing in 181 Area of Gulf of
				Mexico.
					Sec. 252. Transfer of surplus funds of Federal Reserve Banks to
				Treasury.
					Sec. 253. Permanent extension of FCC authority to auction
				licenses to use radio spectrum.
					Sec. 254. Travel between the United States and
				Cuba.
				
			IReductions in
			 Federal spending
			ASpecific
			 reductions
				101.Prohibition on
			 television broadcasting to Cuba
					(a)Repeal of the
			 Television Broadcasting to Cuba Act
						(1)In
			 generalThe Television Broadcasting to Cuba Act (22 U.S.C. 1465aa
			 et seq.) is repealed.
						(2)Conforming
			 amendmentSection 107 of the Cuban Liberty and Democratic
			 Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6037) is amended to read as
			 follows:
							
								107.Termination of
				radio broadcasting authorityUpon transmittal of a determination under
				section 203(c)(3), the Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.)
				is
				repealed.
								.
						(b)Prohibition on
			 funding of television broadcasting to CubaNotwithstanding any
			 other provision of law, no funds may appropriated or otherwise made available
			 to carry out any program of the United States Government to provide television
			 broadcasting to Cuba.
					102.Termination of
			 United States Court of Federal Claims
					(a)Filing of
			 ClaimsNotwithstanding any other provision of law, no claim may
			 be filed in the United States Court of Federal Claims on or after the date of
			 enactment of this Act.
					(b)Pending
			 ClaimsNot later than 60 days after the date of enactment of this
			 Act, the Chief Justice of the United States shall promulgate regulations to
			 carry out an orderly transfer of all claims pending before the United States
			 Court of Federal Claims to appropriate courts of the United States. Such
			 transfers shall be completed during the 1-year period beginning on the date of
			 enactment of this Act. Regulations under this subsection may provide for some
			 claims to proceed in the United States Court of Federal Claims during that
			 1-year period. A congressional reference case for which a report is not
			 transmitted to the appropriate House of Congress before the end of that 1-year
			 period shall not be transferred and shall terminate.
					(c)TerminationNotwithstanding
			 any other provision of law, the United States Court of Federal Claims is
			 terminated effective on and after the date occurring 1 year after the date of
			 enactment of this Act.
					103.Reduction of
			 administrative expenses of agencies
					(a)Requirement To
			 reduce expensesAn agency (as defined under section 101 of title
			 31, United States Code) shall not make, or obligate to make, expenditures for
			 administrative expenses—
						(1)in the case of
			 each of the fiscal years 2008 through 2012, in an aggregate amount greater than
			 95 percent of the amount of such expenses for the preceding fiscal year
			 (determined after application of this section); and
						(2)in the case of
			 fiscal year 2013 and each fiscal year thereafter, in an aggregate amount
			 greater than the aggregate amount of such expenses for fiscal year 2012
			 (determined after application of this section).
						(b)Exception for
			 program expensesNothing in this section shall be treated as
			 requiring any reduction in program expenses.
					(c)Identification
			 of affected expensesThe Director of the Office of Management and
			 Budget shall, not later than September 1, 2007, establish guidelines for the
			 determination of what expenses constitute administrative expenses or program
			 expenses for purposes of this section. The guidelines shall identify specific
			 expenses, and classes of expenses, that are to be treated as administrative
			 expenses or program expenses.
					104.Elimination of
			 Medicare Advantage regional plan stabilization (slush) fund
					(a)Elimination
						(1)In
			 generalSubsection (e) of section 1858 of the Social Security Act
			 (42 U.S.C. 1395w–27a) is repealed.
						(2)Conforming
			 AmendmentSection 1858(f)(1) of the Social Security Act (42
			 U.S.C. 1395w–27a(f)(1)) is amended by striking subject to subsection
			 (e),.
						(b)Effective
			 DateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
					BReform of Federal
			 contracting
				IElimination of
			 fraud and abuse
					111.Prohibition of
			 war profiteering and fraud
						(a)Prohibition
							(1)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 adding at the end the following:
								
									1039.War
				profiteering and fraud 
										(a)Prohibition
											(1)In
				generalWhoever, in any matter involving a contract or the
				provision of goods or services, directly or indirectly, in connection with a
				war or military action knowingly and willfully—
												(A)executes or
				attempts to execute a scheme or artifice to defraud the United States or the
				entity having jurisdiction over the area in which such activities occur;
												(B)falsifies,
				conceals, or covers up by any trick, scheme, or device a material fact;
												(C)makes any
				materially false, fictitious, or fraudulent statements or representations, or
				makes or uses any materially false writing or document knowing the same to
				contain any materially false, fictitious, or fraudulent statement or entry;
				or
												(D)materially
				overvalues any good or service with the specific intent to excessively profit
				from the war or military action;
												shall be
				fined under paragraph (2), imprisoned not more than 20 years, or both.(2)FineA
				person convicted of an offense under paragraph (1) may be fined the greater
				of—
												(A)$1,000,000;
				or
												(B)if such person
				derives profits or other proceeds from the offense, not more than twice the
				gross profits or other proceeds.
												(b)Extraterritorial
				jurisdictionThere is extraterritorial Federal jurisdiction over
				an offense under this section.
										(c)VenueA
				prosecution for an offense under this section may be brought—
											(1)as authorized by
				chapter 211 of this title;
											(2)in any district
				where any act in furtherance of the offense took place; or
											(3)in any district
				where any party to the contract or provider of goods or services is
				located.
											.
							(2)Clerical
			 amendmentThe table of sections for chapter 47 of title 18,
			 United States Code, is amended by adding at the end the following:
								
									
										1039. War profiteering and
				fraud.
									
									.
							(b)Civil
			 forfeitureSection 981(a)(1)(C) of title 18, United States Code,
			 is amended by inserting 1039, after 1032,.
						(c)Criminal
			 forfeitureSection 982(a)(2)(B) of title 18, United States Code,
			 is amended by striking or 1030 and inserting 1030, or
			 1039.
						(d)Treatment under
			 money laundering offenseSection 1956(c)(7)(D) of title 18,
			 United States Code, is amended by inserting the following: , section
			 1039 (relating to war profiteering and fraud) after liquidating
			 agent of financial institution),.
						112.Suspension and
			 debarment of unethical contractors
						(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Federal Acquisition Regulation issued pursuant to section 25 of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 421) shall be revised
			 to provide that no prospective contractor shall be considered to have a
			 satisfactory record of integrity and business ethics if it—
							(1)has exhibited a
			 pattern of overcharging the Government under Federal contracts; or
							(2)has exhibited a
			 pattern of failing to comply with the law, including tax, labor and employment,
			 environmental, antitrust, and consumer protection laws.
							(b)Effective
			 DateThe revised regulation required by this section shall apply
			 with respect to all contracts for which solicitations are issued after the date
			 that is 90 days after the date of the enactment of this Act.
						113.Disclosure of
			 audit reports
						(a)Disclosure of
			 information to Congress
							(1)In
			 generalThe head of each executive agency shall maintain a list
			 of audit reports issued by the agency during the current and previous calendar
			 years that—
								(A)describe
			 significant contractor costs that have been identified as unjustified,
			 unsupported, questioned, or unreasonable under any contract, task or delivery
			 order, or subcontract; or
								(B)identify
			 significant or substantial deficiencies in any business system of any
			 contractor under any contract, task or delivery order, or subcontract.
								(2)Submission of
			 individual auditsThe head of each executive agency shall
			 provide, within 14 days of a request in writing by the chairman or ranking
			 member of a committee of jurisdiction, a full and unredacted copy of—
								(A)the current
			 version of the list maintained pursuant to paragraph (1); or
								(B)any audit or
			 other report identified on such list.
								(b)Publication of
			 information on Federal contractor penalties and violations
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Federal Procurement Data System shall be modified to
			 include—
								(A)information on
			 instances in which any major contractor has been fined, paid penalties or
			 restitution, settled, plead guilty to, or had judgments entered against it in
			 connection with allegations of improper conduct; and
								(B)information on
			 all sole source contract awards in excess of $2,000,000 entered into by an
			 executive agency.
								(2)Publicly
			 available websiteThe information required by paragraph (1) shall
			 be made available through the publicly available website of the Federal
			 Procurement Data System.
							IIContract
			 matters
					ACompetition in
			 contracting
						114.Prohibition on
			 award of monopoly contracts
							(a)Civilian Agency
			 ContractsSection 303H(d) of the Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 253h(d)) is amended by adding at the end the
			 following new paragraph:
								
									(4)(A)No task or delivery
				order contract in an amount estimated to exceed $100,000,000 (including all
				options) may be awarded to a single contractor unless the head of the agency
				determines in writing that—
											(i)because of the size, scope, or method
				of performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
											(ii)the task orders expected under the
				contract are so integrally related that only a single contractor can reasonably
				perform the work; or
											(iii)for any other reason, it is
				necessary in the public interest to award the contract to a single
				contractor.
											(B)The head of the agency shall notify
				Congress within 30 days of any determination under subparagraph
				(A)(iii).
										.
							(b)Defense
			 ContractsSection 2304a(d) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
								
									(4)(A)No task or delivery
				order contract in an amount estimated to exceed $100,000,000 (including all
				options) may be awarded to a single contractor unless the head of the agency
				determines in writing that—
											(i)because of the size, scope, or method
				of performance of the requirement, it would not be practical to award multiple
				task or delivery order contracts;
											(ii)the task orders expected under the
				contract are so integrally related that only a single contractor can reasonably
				perform the work; or
											(iii)for any other reason, it is
				necessary in the public interest to award the contract to a single
				contractor.
											(B)The head of the agency shall notify
				Congress within 30 days of any determination under subparagraph
				(A)(iii).
										.
							115.Competition in
			 multiple award contracts
							(a)Regulations
			 RequiredNot later than 180 days after the date of the enactment
			 of this section, the Federal Acquisition Regulation shall be revised to require
			 competition in the purchase of goods and services by each executive agency
			 pursuant to multiple award contracts.
							(b)Content of
			 Regulations(1)The regulations
			 required by subsection (a) shall provide, at a minimum, that each individual
			 purchase of goods or services in excess of $1,000,000 that is made under a
			 multiple award contract shall be made on a competitive basis unless a
			 contracting officer of the executive agency—
									(A)waives the requirement on the basis of
			 a determination that—
										(i)one of the circumstances described
			 in paragraphs (1) through (4) of section 303J(b) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253j(b)) applies to such
			 individual purchase; or
										(ii)a statute expressly authorizes or
			 requires that the purchase be made from a specified source; and
										(B)justifies the determination in
			 writing.
									(2)For purposes of this subsection, an
			 individual purchase of goods or services is made on a competitive basis only if
			 it is made pursuant to procedures that—
									(A)require fair notice of the intent to
			 make that purchase (including a description of the work to be performed and the
			 basis on which the selection will be made) to be provided to all contractors
			 offering such goods or services under the multiple award contract; and
									(B)afford all contractors responding to
			 the notice a fair opportunity to make an offer and have that offer fairly
			 considered by the official making the purchase.
									(3)Notwithstanding paragraph (2), notice
			 may be provided to fewer than all contractors offering such goods or services
			 under a multiple award contract described in subsection (c)(2)(A) if notice is
			 provided to as many contractors as practicable.
								(4)A purchase may not be made pursuant
			 to a notice that is provided to fewer than all contractors under paragraph (3)
			 unless—
									(A)offers were received from at least
			 three qualified contractors; or
									(B)a contracting officer of the executive
			 agency determines in writing that no additional qualified contractors were able
			 to be identified despite reasonable efforts to do so.
									(c)DefinitionsIn
			 this section:
								(1)The term
			 individual purchase means a task order, delivery order, or other
			 purchase.
								(2)The term
			 multiple award contract means—
									(A)a contract that
			 is entered into by the Administrator of General Services under the multiple
			 award schedule program referred to in section 309(b)(3) of the Federal Property
			 and Administrative Services Act of 1949 (41 U.S.C. 259(b)(3));
									(B)a multiple award
			 task order contract that is entered into under the authority of sections 2304a
			 through 2304d of title 10, United States Code, or sections 303H through 303K of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h
			 through 253k); and
									(C)any other
			 indefinite delivery, indefinite quantity contract that is entered into by the
			 head of an executive agency with two or more sources pursuant to the same
			 solicitation.
									(d)ApplicabilityThe
			 revisions to the Federal Acquisition Regulation pursuant to subsection (a)
			 shall take effect not later than 180 days after the date of the enactment of
			 this Act, and shall apply to all individual purchases of goods or services that
			 are made under multiple award contracts on or after the effective date, without
			 regard to whether the multiple award contracts were entered into before, on, or
			 after such effective date.
							(e)Conforming
			 Amendments to Defense Contract ProvisionSection 803 of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10
			 U.S.C. 2304 note) is amended as follows:
								(1)Goods
			 covered(A)The section heading is
			 amended by inserting goods or
			 before services.
									(B)Subsection (a) is amended by inserting
			 goods and before services.
									(C)The following provisions are amended
			 by inserting goods or before services each place
			 it appears:
										(i)Paragraphs (1), (2), and (3) of
			 subsection (b).
										(ii)Subsection (d).
										(D)Such section is amended by adding at
			 the end the following new subsection:
										
											(e)Applicability
				to GoodsThe Secretary shall revise the regulations promulgated
				pursuant to subsection (a) to cover purchases of goods by the Department of
				Defense pursuant to multiple award contracts. The revised regulations shall
				take effect in final form not later than 180 days after the date of the
				enactment of this subsection and shall apply to all individual purchases of
				goods that are made under multiple award contracts on or after the effective
				date, without regard to whether the multiple award contracts were entered into
				before, on, or after such effective
				date.
											.
									(f)Protest Rights
			 for Certain Awards
								(1)Civilian agency
			 contractsSection 303J(d) of the Federal Property and
			 Administrative Services Act (41 U.S.C. 253j(d)) is amended by inserting
			 with a value of less than $500,000 after task or delivery
			 order.
								(2)Defense
			 contractsSection 2304c(d) of title 10, United States Code, is
			 amended by inserting with a value of less than $500,000 after
			 task or delivery order.
								BContract
			 personnel matters
						116.Contractor
			 conflicts of interest
							(a)Prohibition on
			 Contracts Relating to Inherently Governmental FunctionsThe head
			 of an agency may not enter into a contract for the performance of any
			 inherently governmental function.
							(b)Prohibition on
			 Contracts for Contract Oversight
								(1)ProhibitionThe
			 head of an agency may not enter into a contract for the performance of
			 acquisition functions closely associated with inherently governmental functions
			 with any entity unless the head of the agency determines in writing
			 that—
									(A)neither that
			 entity nor any related entity will be responsible for performing any of the
			 work under a contract which the entity will help plan, evaluate, select a
			 source, manage or oversee; and
									(B)the agency has
			 taken appropriate steps to prevent or mitigate any organizational conflict of
			 interest that may arise because the entity—
										(i)has
			 a separate ongoing business relationship, such as a joint venture or contract,
			 with any of the contractors to be overseen;
										(ii)would be placed
			 in a position to affect the value or performance of work it or any related
			 entity is doing under any other Government contract;
										(iii)has a reverse
			 role with the contractor to be overseen under one or more separate Government
			 contracts; or
										(iv)has some other
			 relationship with the contractor to be overseen that could reasonably appear to
			 bias the contractor’s judgment.
										(2)Related entity
			 definedIn this subsection, the term related entity,
			 with respect to a contractor, means any subsidiary, parent, affiliate, joint
			 venture, or other entity related to the contractor.
								(c)DefinitionsIn
			 this section:
								(1)The term
			 inherently governmental functions has the meaning given to such
			 term in part 7.5 of the Federal Acquisition Regulation.
								(2)The term
			 functions closely associated with governmental functions means the
			 functions described in section 7.503(d) of the Federal Acquisition
			 Regulation.
								(3)The term
			 organizational conflict of interest has the meaning given such
			 term in part 9.5 of the Federal Acquisition Regulation.
								(d)Effective Date
			 and ApplicabilityThis section shall take effect on the date of
			 the enactment of this Act and shall apply to—
								(1)contracts entered
			 into on or after such date;
								(2)any task or
			 delivery order issued on or after such date under a contract entered into
			 before, on, or after such date; and
								(3)any decision on
			 or after such date to exercise an option or otherwise extend a contract for the
			 performance of a function relating to contract oversight regardless of whether
			 such contract was entered into before, on, or after such date.
								117.Elimination of
			 revolving door between Federal personnel and contractors
							(a)Elimination of
			 loopholes allowing former federal officials To accept compensation from
			 contractors or related entities
								(1)In
			 generalParagraph (1) of subsection (d) of section 27 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 423) is amended—
									(A)by striking
			 or consultant and inserting consultant, lawyer, or
			 lobbyist;
									(B)by striking
			 one year and inserting two years; and
									(C)in subparagraph
			 (C), by striking personally made for the Federal agency— and
			 inserting participated personally and substantially in—.
									(2)DefinitionParagraph
			 (2) of such subsection is amended to read as follows:
									
										(2)For purposes of paragraph (1), the
				term contractor includes any division, affiliate, subsidiary,
				parent, joint venture, or other related entity of a
				contractor.
										.
								(b)Prohibition on
			 award of government contracts to former employersSuch section is
			 further amended by adding at the end the following new subsection:
								
									(i)Prohibition on
				involvement by certain former contractor employees in
				procurementsA former employee of a contractor who becomes an
				employee of the Federal Government shall not be personally and substantially
				involved with any Federal agency procurement involving the employee's former
				employer, including any division, affiliate, subsidiary, parent, joint venture,
				or other related entity of the former employer, for a period of two years
				beginning on the date on which the employee leaves the employment of the
				contractor unless the designated agency ethics officer for the agency
				determines in writing that the government's interest in the former employee's
				participation in a particular procurement outweighs any appearance of
				impropriety.
									.
							(c)Requirement for
			 federal procurement officers To disclose job offers made to
			 relativesSubsection (c)(1) of such section is amended by
			 inserting after that official the following: , or for a
			 relative of that official (as defined in section 3110 of title 5, United States
			 Code),.
							(d)Additional
			 criminal penaltiesParagraph (1) of subsection (e) of such
			 section is amended to read as follows:
								
									(1)Criminal
				penaltiesWhoever engages in conduct constituting a violation
				of—
										(A)subsection (a) or
				(b) for the purpose of either—
											(i)exchanging the
				information covered by such subsection for anything of value, or
											(ii)obtaining or
				giving anyone a competitive advantage in the award of a Federal agency
				procurement contract; or
											(B)subsection (c) or
				(d);
										shall be
				imprisoned for not more than 5 years, fined as provided under title 18, Untied
				States Code, or
				both..
							(e)RegulationsSuch
			 section is further amended by adding at the end the following new
			 subsection:
								
									(j)RegulationsThe
				Director of the Office of Government Ethics, in consultation with the
				Administrator, shall—
										(1)promulgate
				regulations to carry out and ensure the enforcement of this section; and
										(2)monitor and
				investigate individual and agency compliance with this
				section.
										.
							IIIOther personnel
			 matters
					118.Minimum
			 requirements for political appointees holding public contracting and safety
			 positions
						(a)In
			 generalA position specified in subsection (b) may not be held by
			 any political appointee who does not meet the requirements of subsection
			 (c).
						(b)Specified
			 positionsA position specified in this subsection is any position
			 as follows:
							(1)A public
			 contracting position.
							(2)A public safety
			 position.
							(c)Minimum
			 requirementsAn individual
			 shall not, with respect to any position, be considered to meet the requirements
			 of this subsection unless such individual—
							(1)has academic,
			 management, and leadership credentials in one or more areas relevant to such
			 position;
							(2)has a superior
			 record of achievement in one or more areas relevant to such position;
							(3)has training and
			 expertise in one or more areas relevant to such position; and
							(4)has not, within the 2-year period ending on
			 the date of such individual’s nomination for or appointment to such position,
			 been a lobbyist for any entity or other client that is subject to the authority
			 of the agency within which, if appointed, such individual would serve.
							(d)Political
			 appointeeFor purposes of this section, the term political
			 appointee means any individual who—
							(1)is employed in a
			 position listed in sections 5312 through 5316 of title 5, United States Code
			 (relating to the Executive Schedule);
							(2)is a limited term
			 appointee, limited emergency appointee, or noncareer appointee in the Senior
			 Executive Service; or
							(3)is employed in the
			 executive branch of the Government in a position which has been excepted from
			 the competitive service by reason of its policy-determining, policy-making, or
			 policy-advocating character.
							(e)Public
			 contracting positionFor purposes of this section, the term
			 public contracting position means the following:
							(1)The Administrator
			 for Federal Procurement Policy.
							(2)The Administrator
			 of the General Services Administration.
							(3)The Chief
			 Acquisition Officer of any executive agency, as appointed or designated
			 pursuant to section 16 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 414).
							(4)The Under
			 Secretary of Defense for Acquisition, Technology, and Logistics.
							(5)Any position (not
			 otherwise identified under any of the preceding provisions of this subsection)
			 a primary function of which involves government procurement and procurement
			 policy, as identified by the head of each employing agency in consultation with
			 the Office of Personnel Management.
							(f)Public safety
			 positionFor purposes of this section, the term public
			 safety position means the following:
							(1)The Under Secretary for Emergency
			 Preparedness and Response, Department of Homeland Security.
							(2)The Director of the Federal Emergency
			 Management Agency, Department of Homeland Security.
							(3)Each regional director of the Federal
			 Emergency Management Agency, Department of Homeland Security.
							(4)The Recovery Division Director of the
			 Federal Emergency Management Agency, Department of Homeland Security.
							(5)The Assistant
			 Secretary for Immigration and Customs Enforcement, Department of Homeland
			 Security.
							(6)The Assistant
			 Secretary for Public Health Emergency Preparedness, Department of Health and
			 Human Services.
							(7)The Assistant
			 Administrator for Solid Waste and Emergency Response, Environmental Protection
			 Agency.
							(8)Any position (not
			 otherwise identified under any of the preceding provisions of this subsection)
			 a primary function of which involves responding to a direct threat to life or
			 property or a hazard to health, as identified by the head of each employing
			 agency in consultation with the Office of Personnel Management.
							(g)Publication of
			 positionsBeginning not later than 30 days after the date of the
			 enactment of this Act, the head of each agency shall maintain on such agency’s
			 public website a current list of all public contracting positions and public
			 safety positions within such agency.
						(h)Coordination
			 with other requirementsThe requirements set forth in subsection
			 (c) shall be in addition to, and not in lieu of, any requirements that might
			 otherwise apply with respect to any particular position.
						(i)DefinitionsIn
			 this section:
							(1)The term
			 agency means an Executive agency (as defined by section 105 of
			 title 5, United States Code).
							(2)The terms limited term
			 appointee, limited emergency appointee, and noncareer
			 appointee have the meanings given such terms in section 3132 of title 5,
			 United States Code.
							(3)The term
			 Senior Executive Service has the meaning given such term by
			 section 2101a of title 5, United States Code.
							(4)The term
			 competitive service has the meaning given such term by section
			 2102 of title 5, United States Code.
							(5)The terms
			 lobbyist and client have the respective meanings
			 given them by section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C.
			 1602).
							(j)Conforming
			 amendmentSection 16(a) of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 414(a)) is amended by striking non-career employee
			 as.
						119.Protection of
			 certain disclosures of information by Federal employees
						(a)Clarification
			 of disclosures coveredSection 2302(b)(8) of title 5, United
			 States Code, is amended—
							(1)in subparagraph
			 (A)—
								(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction to time, place, form, motive,
			 context, or prior disclosure made to any person by an employee or applicant,
			 including a disclosure made in the ordinary course of an employee’s duties,
			 that the employee or applicant reasonably believes is evidence of;
			 and
								(B)in clause (i), by
			 striking a violation and inserting any
			 violation;
								(2)in subparagraph
			 (B)—
								(A)by striking
			 which the employee or applicant reasonably believes evidences
			 and inserting , without restriction to time, place, form, motive,
			 context, or prior disclosure made to any person by an employee or applicant,
			 including a disclosure made in the ordinary course of an employee’s duties, of
			 information that the employee or applicant reasonably believes is evidence
			 of; and
								(B)in clause (i), by
			 striking a violation and inserting any violation (other
			 than a violation of this section); and
								(3)by adding at the
			 end the following:
								
									(C)any disclosure
				that—
										(i)is made by an
				employee or applicant of information required by law or Executive order to be
				kept secret in the interest of national defense or the conduct of foreign
				affairs that the employee or applicant reasonably believes is direct and
				specific evidence of—
											(I)any violation of
				any law, rule, or regulation;
											(II)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety; or
											(III)a false
				statement to Congress on an issue of material fact; and
											(ii)is made
				to—
											(I)a member of a
				committee of Congress;
											(II)any other Member
				of Congress; or
											(III)an employee of
				Congress who has the appropriate security clearance and is authorized to
				receive information of the type
				disclosed.
											.
							(b)Covered
			 disclosuresSection 2302(a)(2) of title 5, United States Code, is
			 amended—
							(1)in subparagraph
			 (B)(ii), by striking and at the end;
							(2)in subparagraph
			 (C)(iii), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following:
								
									(D)disclosure means a
				formal or informal communication or transmission, but does not include a
				communication concerning policy decisions that lawfully exercise discretionary
				authority unless the employee providing the disclosure reasonably believes that
				the disclosure evidences—
										(i)any violation of any law, rule, or
				regulation; or
										(ii)gross mismanagement, a gross waste
				of funds, an abuse of authority, or a substantial and specific danger to public
				health or
				safety.
										.
							(c)Rebuttable
			 presumptionSection 2302(b) of title 5, United States Code, is
			 amended by amending the matter following paragraph (12) to read as
			 follows:
							
								This
				subsection shall not be construed to authorize the withholding of information
				from Congress or the taking of any personnel action against an employee who
				discloses information to Congress. For purposes of paragraph (8), any
				presumption relating to the performance of a duty by an employee who has
				authority to take, direct others to take, recommend, or approve any personnel
				action may be rebutted by substantial evidence. For purposes of paragraph (8),
				a determination as to whether an employee or applicant reasonably believes that
				they have disclosed information that evidences any violation of law, rule,
				regulation, gross mismanagement, a gross waste of funds, an abuse of authority,
				or a substantial and specific danger to public health or safety shall be made
				by determining whether a disinterested observer with knowledge of the essential
				facts known to and readily ascertainable by the employee would reasonably
				conclude that the actions of the Government evidence such violations,
				mismanagement, waste, abuse, or
				danger..
						(d)Nondisclosure
			 policies, forms, and agreements; security clearances; and retaliatory
			 investigations
							(1)Personnel
			 actionSection 2302(a)(2)(A) of title 5, United States Code, is
			 amended—
								(A)in clause (x), by
			 striking and after the semicolon; and
								(B)by redesignating
			 clause (xi) as clause (xiv) and inserting after clause (x) the
			 following:
									
										(xi)the
				implementation or enforcement of any nondisclosure policy, form, or
				agreement;
										(xii)a suspension,
				revocation, or other determination relating to a security clearance or any
				other access determination by a covered agency;
										(xiii)an
				investigation, other than any ministerial or nondiscretionary fact finding
				activities necessary for the agency to perform its mission, of an employee or
				applicant for employment because of any activity protected under this section;
				and
										.
								(2)Prohibited
			 personnel practiceSection 2302(b) of title 5, United States
			 Code, is amended—
								(A)in paragraph
			 (11), by striking or at the end;
								(B)in paragraph
			 (12), by striking the period and inserting a semicolon; and
								(C)by inserting
			 after paragraph (12) the following:
									
										(13)implement or
				enforce any nondisclosure policy, form, or agreement, if such policy, form, or
				agreement does not contain the following statement: These provisions are
				consistent with and do not supersede, conflict with, or otherwise alter the
				employee obligations, rights, or liabilities created by Executive Order No.
				12958; section 7211 (governing disclosures to Congress); section 1034 of title
				10 (governing disclosure to Congress by members of the military); section
				2302(b)(8) (governing disclosures of illegality, waste, fraud, abuse, or public
				health or safety threats); the Intelligence Identities Protection Act of 1982
				(50 U.S.C. 421 et seq.) (governing disclosures that could expose confidential
				Government agents); and the statutes which protect against disclosures that
				could compromise national security, including sections 641, 793, 794, 798, and
				952 of title 18 and section 4(b) of the Subversive Activities Control Act of
				1950 (50 U.S.C. 783(b)). The definitions, requirements, obligations, rights,
				sanctions, and liabilities created by such Executive order and such statutory
				provisions are incorporated into this agreement and are controlling;
				or
										(14)conduct, or
				cause to be conducted, an investigation, other than any ministerial or
				nondiscretionary fact finding activities necessary for the agency to perform
				its mission, of an employee or applicant for employment because of any activity
				protected under this
				section.
										.
								(3)Board and court
			 review of actions relating to security clearances
								(A)In
			 generalChapter 77 of title 5, United States Code, is amended by
			 inserting after section 7702 the following:
									
										7702a.Actions
				relating to security clearances
											(a)In any appeal
				relating to the suspension, revocation, or other determination relating to a
				security clearance or access determination, the Merit Systems Protection Board
				or any reviewing court—
												(1)shall determine
				whether paragraph (8) or (9) of section 2302(b) was violated;
												(2)may not order the
				President or the designee of the President to restore a security clearance or
				otherwise reverse a determination of clearance status or reverse an access
				determination; and
												(3)subject to
				paragraph (2), may issue declaratory relief and any other appropriate
				relief.
												(b)(1)If, in any final
				judgment, the Board or court declares that any suspension, revocation, or other
				determination with regards to a security clearance or access determination was
				made in violation of paragraph (8) or (9) of section 2302(b), the affected
				agency shall conduct a review of that suspension, revocation, access
				determination, or other determination, giving great weight to the Board or
				court judgment.
												(2)Not later than 30 days after any
				Board or court judgment declaring that a security clearance suspension,
				revocation, access determination, or other determination was made in violation
				of paragraph (8) or (9) of section 2302(b), the affected agency shall issue an
				unclassified report to the congressional committees of jurisdiction (with a
				classified annex if necessary), detailing the circumstances of the agency’s
				security clearance suspension, revocation, other determination, or access
				determination. A report under this paragraph shall include any proposed agency
				action with regards to the security clearance or access determination.
												(c)An allegation
				that a security clearance or access determination was revoked or suspended in
				retaliation for a protected disclosure shall receive expedited review by the
				Office of Special Counsel, the Merit Systems Protection Board, and any
				reviewing court.
											(d)For purposes of
				this section, corrective action may not be ordered if the agency demonstrates
				by a preponderance of the evidence that it would have taken the same personnel
				action in the absence of such
				disclosure.
											.
								(B)Technical and
			 conforming amendmentThe table of sections for chapter 77 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 7702 the following:
									
										
											7702a. Actions relating to security
				clearances.
										
										.
								(e)Exclusion of
			 agencies by the PresidentSection 2302(a)(2)(C) of title 5,
			 United States Code, is amended by striking clause (ii) and inserting the
			 following:
							
								(ii)(I)the Federal Bureau of
				Investigation, the Office of the Director of National Intelligence, the Central
				Intelligence Agency, the Defense Intelligence Agency, the National
				Geospatial-Intelligence Agency, and the National Security Agency; and
									(II)as determined by the President,
				any executive agency or unit thereof the principal function of which is the
				conduct of foreign intelligence or counterintelligence activities, if the
				determination (as that determination relates to a personnel action) is made
				before that personnel action;
				or
									.
						(f)Attorney
			 feesSection 1204(m)(1) of title 5, United States Code, is
			 amended by striking agency involved and inserting agency
			 where the prevailing party is employed or has applied for
			 employment.
						(g)Disciplinary
			 actionSection 1215(a)(3) of title 5, United States Code, is
			 amended to read as follows:
							
								(3)(A)A final order of the
				Board may impose—
										(i)disciplinary action consisting of
				removal, reduction in grade, debarment from Federal employment for a period not
				to exceed 5 years, suspension, or reprimand;
										(ii)an assessment of a civil penalty
				not to exceed $1,000; or
										(iii)any combination of disciplinary
				actions described under clause (i) and an assessment described under clause
				(ii).
										(B)In any case in which the Board finds
				that an employee has committed a prohibited personnel practice under paragraph
				(8) or (9) of section 2302(b), the Board shall impose disciplinary action if
				the Board finds that the activity protected under paragraph (8) or (9) of
				section 2302(b) was a significant motivating factor, even if other factors also
				motivated the decision, for the employee’s decision to take, fail to take, or
				threaten to take or fail to take a personnel action, unless that employee
				demonstrates, by preponderance of evidence, that the employee would have taken,
				failed to take, or threatened to take or fail to take the same personnel
				action, in the absence of such protected
				activity.
									.
						(h)Special Counsel
			 amicus curiae appearanceSection 1212 of title 5, United States
			 Code, is amended by adding at the end the following:
							
								(h)(1)The Special Counsel is
				authorized to appear as amicus curiae in any action brought in a court of the
				United States related to any civil action brought in connection with section
				2302(b) (8) or (9), or subchapter III of chapter 73, or as otherwise authorized
				by law. In any such action, the Special Counsel is authorized to present the
				views of the Special Counsel with respect to compliance with section 2302(b)
				(8) or (9) or subchapter III of chapter 77 and the impact court decisions would
				have on the enforcement of such provisions of law.
									(2)A court of the United States shall
				grant the application of the Special Counsel to appear in any such action for
				the purposes described in subsection
				(a).
									.
						(i)Judicial
			 review
							(1)In
			 generalSection 7703(b)(1) of title 5, United States Code, is
			 amended to read as follows:
								
									(b)(1)(A)Except as provided in
				subparagraph (B) and paragraph (2), a petition to review a final order or final
				decision of the Board shall be filed in the United States Court of Appeals for
				the Federal Circuit. Notwithstanding any other provision of law, any petition
				for review must be filed within 60 days after the date the petitioner received
				notice of the final order or decision of the Board.
											(B)During the 5-year period beginning on
				the effective date of this subsection, a petition to review a final order or
				final decision of the Board in a case alleging a violation of paragraph (8) or
				(9) of section 2302(b) shall be filed in the United States Court of Appeals for
				the Federal Circuit or any court of appeals of competent jurisdiction as
				provided under subsection
				(b)(2).
											.
							(2)Review obtained
			 by office of personnel managementSection 7703(d) of title 5,
			 United States Code, is amended to read as follows:
								
									(d)(1)Except as provided
				under paragraph (2), this paragraph shall apply to any review obtained by the
				Director of the Office of Personnel Management. The Director of the Office of
				Personnel Management may obtain review of any final order or decision of the
				Board by filing, within 60 days after the date the Director received notice of
				the final order or decision of the Board, a petition for judicial review in the
				United States Court of Appeals for the Federal Circuit if the Director
				determines, in his discretion, that the Board erred in interpreting a civil
				service law, rule, or regulation affecting personnel management and that the
				Board’s decision will have a substantial impact on a civil service law, rule,
				regulation, or policy directive. If the Director did not intervene in a matter
				before the Board, the Director may not petition for review of a Board decision
				under this section unless the Director first petitions the Board for a
				reconsideration of its decision, and such petition is denied. In addition to
				the named respondent, the Board and all other parties to the proceedings before
				the Board shall have the right to appear in the proceeding before the Court of
				Appeals. The granting of the petition for judicial review shall be at the
				discretion of the Court of Appeals.
										(2)During the 5-year period beginning on
				the effective date of this subsection, this paragraph shall apply to any review
				relating to paragraph (8) or (9) of section 2302(b) obtained by the Director of
				the Office of Personnel Management. The Director of the Office of Personnel
				Management may obtain review of any final order or decision of the Board by
				filing, within 60 days after the date the Director received notice of the final
				order or decision of the Board, a petition for judicial review in the United
				States Court of Appeals for the Federal Circuit or any court of appeals of
				competent jurisdiction as provided under subsection (b)(2) if the Director
				determines, in his discretion, that the Board erred in interpreting paragraph
				(8) or (9) of section 2302(b). If the Director did not intervene in a matter
				before the Board, the Director may not petition for review of a Board decision
				under this section unless the Director first petitions the Board for a
				reconsideration of its decision, and such petition is denied. In addition to
				the named respondent, the Board and all other parties to the proceedings before
				the Board shall have the right to appear in the proceeding before the court of
				appeals. The granting of the petition for judicial review shall be at the
				discretion of the Court of
				Appeals.
										.
							(j)Nondisclosure
			 policies, forms, and agreements
							(1)In
			 general
								(A)RequirementEach
			 agreement in Standard Forms 312 and 4414 of the Government and any other
			 nondisclosure policy, form, or agreement of the Government shall contain the
			 following statement: These restrictions are consistent with and do not
			 supersede, conflict with, or otherwise alter the employee obligations, rights,
			 or liabilities created by Executive Order No. 12958; section 7211 of title 5,
			 United States Code (governing disclosures to Congress); section 1034 of title
			 10, United States Code (governing disclosure to Congress by members of the
			 military); section 2302(b)(8) of title 5, United States Code (governing
			 disclosures of illegality, waste, fraud, abuse or public health or safety
			 threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et
			 seq.) (governing disclosures that could expose confidential Government agents);
			 and the statutes which protect against disclosure that may compromise the
			 national security, including sections 641, 793, 794, 798, and 952 of title 18,
			 United States Code, and section 4(b) of the Subversive Activities Act of 1950
			 (50 U.S.C. 783(b)). The definitions, requirements, obligations, rights,
			 sanctions, and liabilities created by such Executive order and such statutory
			 provisions are incorporated into this agreement and are
			 controlling..
								(B)EnforceabilityAny
			 nondisclosure policy, form, or agreement described under subparagraph (A) that
			 does not contain the statement required under subparagraph (A) may not be
			 implemented or enforced to the extent such policy, form, or agreement is
			 inconsistent with that statement.
								(2)Persons other
			 than government employeesNotwithstanding paragraph (1), a
			 nondisclosure policy, form, or agreement that is to be executed by a person
			 connected with the conduct of an intelligence or intelligence-related activity,
			 other than an employee or officer of the United States Government, may contain
			 provisions appropriate to the particular activity for which such document is to
			 be used. Such form or agreement shall, at a minimum, require that the person
			 will not disclose any classified information received in the course of such
			 activity unless specifically authorized to do so by the United States
			 Government. Such nondisclosure forms shall also make it clear that such forms
			 do not bar disclosures to Congress or to an authorized official of an executive
			 agency or the Department of Justice that are essential to reporting a
			 substantial violation of law.
							(k)Clarification
			 of whistleblower rights for critical infrastructure
			 informationSection 214(c) of the Homeland Security Act of 2002
			 (6 U.S.C. 133(c)) is amended by adding at the end the following: For
			 purposes of this section a permissible use of independently obtained
			 information includes the disclosure of such information under section
			 2302(b)(8) of title 5, United States Code..
						(l)Advising
			 employees of rightsSection 2302(c) of title 5, United States
			 Code, is amended by inserting , including how to make a lawful
			 disclosure of information that is specifically required by law or Executive
			 order to be kept secret in the interest of national defense or the conduct of
			 foreign affairs to the Special Counsel, the Inspector General of an agency,
			 Congress, or other agency employee designated to receive such
			 disclosures after chapter 12 of this title.
						(m)Scope of due
			 process
							(1)Special
			 counselSection 1214(b)(4)(B)(ii) of title 5, United States Code,
			 is amended by inserting , after a finding that a protected disclosure
			 was a contributing factor, after ordered if.
							(2)Individual
			 actionSection 1221(e)(2) of title 5, United States Code, is
			 amended by inserting , after a finding that a protected disclosure was a
			 contributing factor, after ordered if.
							CImportation of
			 prescription drugs
				121.Short
			 titleThis subtitle may be
			 cited as the Pharmaceutical Market
			 Access and Drug Safety Act of 2007.
				122.FindingsCongress finds that—
					(1)Americans
			 unjustly pay up to 5 times more to fill their prescriptions than consumers in
			 other countries;
					(2)the United States
			 is the largest market for pharmaceuticals in the world, yet American consumers
			 pay the highest prices for brand pharmaceuticals in the world;
					(3)a prescription
			 drug is neither safe nor effective to an individual who cannot afford
			 it;
					(4)allowing and
			 structuring the importation of prescription drugs to ensure access to safe and
			 affordable drugs approved by the Food and Drug Administration will provide a
			 level of safety to American consumers that they do not currently enjoy;
					(5)American spend
			 more than $200,000,000,000 on prescription drugs every year;
					(6)the Congressional
			 Budget Office has found that the cost of prescription drugs are between 35 to
			 55 percent less in other highly-developed countries than in the United States;
			 and
					(7)promoting
			 competitive market pricing would both contribute to health care savings and
			 allow greater access to therapy, improving health and saving lives.
					123.Repeal of
			 certain section regarding importation of prescription drugsChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by striking section 804.
				124.Importation of
			 prescription drugs; waiver of certain import restrictions
					(a)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 123, is further amended by inserting
			 after section 803 the following:
						
							804.Commercial and
				personal importation of prescription drugs
								(a)Importation of
				prescription drugs
									(1)In
				generalIn the case of qualifying drugs imported or offered for
				import into the United States from registered exporters or by registered
				importers—
										(A)the limitation on
				importation that is established in section 801(d)(1) is waived; and
										(B)the standards
				referred to in section 801(a) regarding admission of the drugs are subject to
				subsection (g) of this section (including with respect to qualifying drugs to
				which section 801(d)(1) does not apply).
										(2)ImportersA
				qualifying drug may not be imported under paragraph (1) unless—
										(A)the drug is
				imported by a pharmacy, group of pharmacies, or a wholesaler that is a
				registered importer; or
										(B)the drug is
				imported by an individual for personal use or for the use of a family member of
				the individual (not for resale) from a registered exporter.
										(3)Rule of
				constructionThis section shall apply only with respect to a drug
				that is imported or offered for import into the United States—
										(A)by a registered
				importer; or
										(B)from a registered
				exporter to an individual.
										(4)Definitions
										(A)Registered
				exporter; registered importerFor purposes of this
				section:
											(i)The term
				registered exporter means an exporter for which a registration
				under subsection (b) has been approved and is in effect.
											(ii)The term
				registered importer means a pharmacy, group of pharmacies, or a
				wholesaler for which a registration under subsection (b) has been approved and
				is in effect.
											(iii)The term
				registration condition means a condition that must exist for a
				registration under subsection (b) to be approved.
											(B)Qualifying
				drugFor purposes of this section, the term qualifying
				drug means a drug for which there is a corresponding U.S. label
				drug.
										(C)U.S. label
				drugFor purposes of this section, the term U.S. label
				drug means a prescription drug that—
											(i)with respect to a
				qualifying drug, has the same active ingredient or ingredients, route of
				administration, dosage form, and strength as the qualifying drug;
											(ii)with respect to
				the qualifying drug, is manufactured by or for the person that manufactures the
				qualifying drug;
											(iii)is approved
				under section 505(c); and
											(iv)is not—
												(I)a controlled
				substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C.
				802);
												(II)a biological
				product, as defined in section 351 of the Public
				Health Service Act (42 U.S.C. 262), including—
													(aa)a
				therapeutic DNA plasmid product;
													(bb)a
				therapeutic synthetic peptide product;
													(cc)a
				monoclonal antibody product for in vivo use; and
													(dd)a
				therapeutic recombinant DNA-derived product;
													(III)an infused
				drug, including a peritoneal dialysis solution;
												(IV)an injected
				drug;
												(V)a drug that is
				inhaled during surgery;
												(VI)a drug that is
				the listed drug referred to in 2 or more abbreviated new drug applications
				under which the drug is commercially marketed; or
												(VII)a sterile
				opthlamic drug intended for topical use on or in the eye.
												(D)Other
				definitionsFor purposes of this section:
											(i)(I)The term
				exporter means a person that is in the business of exporting a
				drug to individuals in the United States from Canada or from a permitted
				country designated by the Secretary under subclause (II), or that, pursuant to
				submitting a registration under subsection (b), seeks to be in such
				business.
												(II)The Secretary shall designate a
				permitted country under subparagraph (E) (other than Canada) as a country from
				which an exporter may export a drug to individuals in the United States if the
				Secretary determines that—
													(aa)the country has statutory or
				regulatory standards that are equivalent to the standards in the United States
				and Canada with respect to—
														(AA)the training of pharmacists;
														(BB)the practice of pharmacy; and
														(CC)the protection of the privacy of personal
				medical information; and
														(bb)the importation of drugs to
				individuals in the United States from the country will not adversely affect
				public health.
													(ii)The term
				importer means a pharmacy, a group of pharmacies, or a wholesaler
				that is in the business of importing a drug into the United States or that,
				pursuant to submitting a registration under subsection (b), seeks to be in such
				business.
											(iii)The term
				pharmacist means a person licensed by a State to practice
				pharmacy, including the dispensing and selling of prescription drugs.
											(iv)The term
				pharmacy means a person that—
												(I)is licensed by a
				State to engage in the business of selling prescription drugs at retail;
				and
												(II)employs 1 or
				more pharmacists.
												(v)The term
				prescription drug means a drug that is described in section
				503(b)(1).
											(vi)The term
				wholesaler—
												(I)means a person
				licensed as a wholesaler or distributor of prescription drugs in the United
				States under section 503(e)(2)(A); and
												(II)does not include
				a person authorized to import drugs under section 801(d)(1).
												(E)Permitted
				countryThe term permitted country means—
											(i)Australia;
											(ii)Canada;
											(iii)a member
				country of the European Union, but does not include a member country with
				respect to which—
												(I)the country’s
				Annex to the Treaty of Accession to the European Union 2003 includes a
				transitional measure for the regulation of human pharmaceutical products that
				has not expired; or
												(II)the Secretary
				determines that the requirements described in subclauses (I) and (II) of clause
				(vii) will not be met by the date on which such transitional measure for the
				regulation of human pharmaceutical products expires;
												(iv)Japan;
											(v)New
				Zealand;
											(vi)Switzerland;
				and
											(vii)a country in
				which the Secretary determines the following requirements are met:
												(I)The country has
				statutory or regulatory requirements—
													(aa)that require the
				review of drugs for safety and effectiveness by an entity of the government of
				the country;
													(bb)that authorize
				the approval of only those drugs that have been determined to be safe and
				effective by experts employed by or acting on behalf of such entity and
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs on the basis of adequate and well-controlled
				investigations, including clinical investigations, conducted by experts
				qualified by scientific training and experience to evaluate the safety and
				effectiveness of drugs;
													(cc)that require the
				methods used in, and the facilities and controls used for the manufacture,
				processing, and packing of drugs in the country to be adequate to preserve
				their identity, quality, purity, and strength;
													(dd)for the
				reporting of adverse reactions to drugs and procedures to withdraw approval and
				remove drugs found not to be safe or effective; and
													(ee)that require the
				labeling and promotion of drugs to be in accordance with the approval of the
				drug.
													(II)The valid
				marketing authorization system in the country is equivalent to the systems in
				the countries described in clauses (i) through (vi).
												(III)The importation
				of drugs to the United States from the country will not adversely affect public
				health.
												(b)Registration of
				importers and exporters
									(1)Registration of
				importers and exportersA registration condition is that the
				importer or exporter involved (referred to in this subsection as a
				registrant) submits to the Secretary a registration containing
				the following:
										(A)(i)In the case of an
				exporter, the name of the exporter and an identification of all places of
				business of the exporter that relate to qualifying drugs, including each
				warehouse or other facility owned or controlled by, or operated for, the
				exporter.
											(ii)In the case of an importer, the
				name of the importer and an identification of the places of business of the
				importer at which the importer initially receives a qualifying drug after
				importation (which shall not exceed 3 places of business except by permission
				of the Secretary).
											(B)Such information
				as the Secretary determines to be necessary to demonstrate that the registrant
				is in compliance with registration conditions under—
											(i)in the case of an
				importer, subsections (c), (d), (e), (g), and (j) (relating to the sources of
				imported qualifying drugs; the inspection of facilities of the importer; the
				payment of fees; compliance with the standards referred to in section 801(a);
				and maintenance of records and samples); or
											(ii)in the case of
				an exporter, subsections (c), (d), (f), (g), (h), (i), and (j) (relating to the
				sources of exported qualifying drugs; the inspection of facilities of the
				exporter and the marking of compliant shipments; the payment of fees; and
				compliance with the standards referred to in section 801(a); being licensed as
				a pharmacist; conditions for individual importation; and maintenance of records
				and samples).
											(C)An agreement by
				the registrant that the registrant will not under subsection (a) import or
				export any drug that is not a qualifying drug.
										(D)An agreement by
				the registrant to—
											(i)notify the
				Secretary of a recall or withdrawal of a qualifying drug distributed in a
				permitted country that the registrant has exported or imported, or intends to
				export or import, to the United States under subsection (a);
											(ii)provide for the
				return to the registrant of such drug; and
											(iii)cease, or not
				begin, the exportation or importation of such drug unless the Secretary has
				notified the registrant that exportation or importation of such drug may
				proceed.
											(E)An agreement by
				the registrant to ensure and monitor compliance with each registration
				condition, to promptly correct any noncompliance with such a condition, and to
				promptly report to the Secretary any such noncompliance.
										(F)A plan describing
				the manner in which the registrant will comply with the agreement under
				subparagraph (E).
										(G)An agreement by
				the registrant to enforce a contract under subsection (c)(3)(B) against a party
				in the chain of custody of a qualifying drug with respect to the authority of
				the Secretary under clauses (ii) and (iii) of that subsection.
										(H)An agreement by
				the registrant to notify the Secretary not more than 30 days before the
				registrant intends to make the change, of—
											(i)any change that
				the registrant intends to make regarding information provided under
				subparagraph (A) or (B); and
											(ii)any change that
				the registrant intends to make in the compliance plan under subparagraph
				(F).
											(I)In the case of an
				exporter—
											(i)An agreement by
				the exporter that a qualifying drug will not under subsection (a) be exported
				to any individual not authorized pursuant to subsection (a)(2)(B) to be an
				importer of such drug.
											(ii)An agreement to
				post a bond, payable to the Treasury of the United States that is equal in
				value to the lesser of—
												(I)the value of
				drugs exported by the exporter to the United States in a typical 4-week period
				over the course of a year under this section; or
												(II)$1,000,000;
												(iii)An agreement by
				the exporter to comply with applicable provisions of Canadian law, or the law
				of the permitted country designated under subsection (a)(4)(D)(i)(II) in which
				the exporter is located, that protect the privacy of personal information with
				respect to each individual importing a prescription drug from the exporter
				under subsection (a)(2)(B).
											(iv)An agreement by
				the exporter to report to the Secretary—
												(I)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the 6-month period from
				January 1 through June 30 of that year; and
												(II)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				exported to the United States by the exporter during the previous fiscal
				year.
												(J)In the case of an
				importer, an agreement by the importer to report to the Secretary—
											(i)not later than
				August 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the 6-month period from
				January 1 through June 30 of that fiscal year; and
											(ii)not later than
				January 1 of each fiscal year, the total price and the total volume of drugs
				imported to the United States by the importer during the previous fiscal
				year.
											(K)Such other
				provisions as the Secretary may require by regulation to protect the public
				health while permitting—
											(i)the importation
				by pharmacies, groups of pharmacies, and wholesalers as registered importers of
				qualifying drugs under subsection (a); and
											(ii)importation by
				individuals of qualifying drugs under subsection (a).
											(2)Approval or
				disapproval of registration
										(A)In
				generalNot later than 90 days after the date on which a
				registrant submits to the Secretary a registration under paragraph (1), the
				Secretary shall notify the registrant whether the registration is approved or
				is disapproved. The Secretary shall disapprove a registration if there is
				reason to believe that the registrant is not in compliance with one or more
				registration conditions, and shall notify the registrant of such reason. In the
				case of a disapproved registration, the Secretary shall subsequently notify the
				registrant that the registration is approved if the Secretary determines that
				the registrant is in compliance with such conditions.
										(B)Changes in
				registration informationNot later than 30 days after receiving a
				notice under paragraph (1)(H) from a registrant, the Secretary shall determine
				whether the change involved affects the approval of the registration of the
				registrant under paragraph (1), and shall inform the registrant of the
				determination.
										(3)Publication of
				contact information for registered exportersThrough the Internet
				website of the Food and Drug Administration and a toll-free telephone number,
				the Secretary shall make readily available to the public a list of registered
				exporters, including contact information for the exporters. Promptly after the
				approval of a registration submitted under paragraph (1), the Secretary shall
				update the Internet website and the information provided through the toll-free
				telephone number accordingly.
									(4)Suspension and
				termination
										(A)SuspensionWith
				respect to the effectiveness of a registration submitted under paragraph
				(1):
											(i)Subject to clause
				(ii), the Secretary may suspend the registration if the Secretary determines,
				after notice and opportunity for a hearing, that the registrant has failed to
				maintain substantial compliance with a registration condition.
											(ii)If the Secretary
				determines that, under color of the registration, the exporter has exported a
				drug or the importer has imported a drug that is not a qualifying drug, or a
				drug that does not comply with subsection (g)(2)(A) or (g)(4), or has exported
				a qualifying drug to an individual in violation of subsection (i)(2)(F), the
				Secretary shall immediately suspend the registration. A suspension under the
				preceding sentence is not subject to the provision by the Secretary of prior
				notice, and the Secretary shall provide to the registrant an opportunity for a
				hearing not later than 10 days after the date on which the registration is
				suspended.
											(iii)The Secretary
				may reinstate the registration, whether suspended under clause (i) or (ii), if
				the Secretary determines that the registrant has demonstrated that further
				violations of registration conditions will not occur.
											(B)TerminationThe
				Secretary, after notice and opportunity for a hearing, may terminate the
				registration under paragraph (1) of a registrant if the Secretary determines
				that the registrant has engaged in a pattern or practice of violating 1 or more
				registration conditions, or if on 1 or more occasions the Secretary has under
				subparagraph (A)(ii) suspended the registration of the registrant. The
				Secretary may make the termination permanent, or for a fixed period of not less
				than 1 year. During the period in which the registration is terminated, any
				registration submitted under paragraph (1) by the registrant, or a person that
				is a partner in the export or import enterprise, or a principal officer in such
				enterprise, and any registration prepared with the assistance of the registrant
				or such a person, has no legal effect under this section.
										(5)Default of
				bondA bond required to be posted by an exporter under paragraph
				(1)(I)(ii) shall be defaulted and paid to the Treasury of the United States if,
				after opportunity for an informal hearing, the Secretary determines that the
				exporter has—
										(A)exported a drug
				to the United States that is not a qualifying drug or that is not in compliance
				with subsection (g)(2)(A), (g)(4), or (i); or
										(B)failed to permit
				the Secretary to conduct an inspection described under subsection (d).
										(c)Sources of
				qualifying drugsA registration condition is that the exporter or
				importer involved agrees that a qualifying drug will under subsection (a) be
				exported or imported into the United States only if there is compliance with
				the following:
									(1)The drug was
				manufactured in an establishment—
										(A)required to
				register under subsection (h) or (i) of section 510; and
										(B)(i)inspected by the
				Secretary; or
											(ii)for which the Secretary has
				elected to rely on a satisfactory report of a good manufacturing practice
				inspection of the establishment from a permitted country whose regulatory
				system the Secretary recognizes as equivalent under a mutual recognition
				agreement, as provided for under section 510(i)(3), section 803, or part 26 of
				title 21, Code of Federal Regulations (or any corresponding successor rule or
				regulation).
											(2)The establishment
				is located in any country, and the establishment manufactured the drug for
				distribution in the United States or for distribution in 1 or more of the
				permitted countries (without regard to whether in addition the drug is
				manufactured for distribution in a foreign country that is not a permitted
				country).
									(3)The exporter or
				importer obtained the drug—
										(A)directly from the
				establishment; or
										(B)directly from an
				entity that, by contract with the exporter or importer—
											(i)provides to the
				exporter or importer a statement (in such form and containing such information
				as the Secretary may require) that, for the chain of custody from the
				establishment, identifies each prior sale, purchase, or trade of the drug
				(including the date of the transaction and the names and addresses of all
				parties to the transaction);
											(ii)agrees to permit
				the Secretary to inspect such statements and related records to determine their
				accuracy;
											(iii)agrees, with
				respect to the qualifying drugs involved, to permit the Secretary to inspect
				warehouses and other facilities, including records, of the entity for purposes
				of determining whether the facilities are in compliance with any standards
				under this Act that are applicable to facilities of that type in the United
				States; and
											(iv)has ensured,
				through such contractual relationships as may be necessary, that the Secretary
				has the same authority regarding other parties in the chain of custody from the
				establishment that the Secretary has under clauses (ii) and (iii) regarding
				such entity.
											(4)(A)The foreign country
				from which the importer will import the drug is a permitted country; or
										(B)The foreign country from which the
				exporter will export the drug is the permitted country in which the exporter is
				located.
										(5)During any period
				in which the drug was not in the control of the manufacturer of the drug, the
				drug did not enter any country that is not a permitted country.
									(6)The exporter or
				importer retains a sample of each lot of the drug for testing by the
				Secretary.
									(d)Inspection of
				facilities; marking of shipments
									(1)Inspection of
				facilitiesA registration condition is that, for the purpose of
				assisting the Secretary in determining whether the exporter involved is in
				compliance with all other registration conditions—
										(A)the exporter
				agrees to permit the Secretary—
											(i)to conduct onsite
				inspections, including monitoring on a day-to-day basis, of places of business
				of the exporter that relate to qualifying drugs, including each warehouse or
				other facility owned or controlled by, or operated for, the exporter;
											(ii)to have access,
				including on a day-to-day basis, to—
												(I)records of the
				exporter that relate to the export of such drugs, including financial records;
				and
												(II)samples of such
				drugs;
												(iii)to carry out
				the duties described in paragraph (3); and
											(iv)to carry out any
				other functions determined by the Secretary to be necessary regarding the
				compliance of the exporter; and
											(B)the Secretary has
				assigned 1 or more employees of the Secretary to carry out the functions
				described in this subsection for the Secretary randomly, but not less than 12
				times annually, on the premises of places of businesses referred to in
				subparagraph (A)(i), and such an assignment remains in effect on a continuous
				basis.
										(2)Marking of
				compliant shipmentsA registration condition is that the exporter
				involved agrees to affix to each shipping container of qualifying drugs
				exported under subsection (a) such markings as the Secretary determines to be
				necessary to identify the shipment as being in compliance with all registration
				conditions. Markings under the preceding sentence shall—
										(A)be designed to
				prevent affixation of the markings to any shipping container that is not
				authorized to bear the markings; and
										(B)include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of those technologies.
										(3)Certain duties
				relating to exportersDuties of the Secretary with respect to an
				exporter include the following:
										(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				exporter at which qualifying drugs are stored and from which qualifying drugs
				are shipped.
										(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the exporter, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				exporter.
										(C)Randomly
				reviewing records of exports to individuals for the purpose of determining
				whether the drugs are being imported by the individuals in accordance with the
				conditions under subsection (i). Such reviews shall be conducted in a manner
				that will result in a statistically significant determination of compliance
				with all such conditions.
										(D)Monitoring the
				affixing of markings under paragraph (2).
										(E)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records, of other parties in the chain of custody of qualifying
				drugs.
										(F)Determining
				whether the exporter is in compliance with all other registration
				conditions.
										(4)Prior notice of
				shipmentsA registration condition is that, not less than 8 hours
				and not more than 5 days in advance of the time of the importation of a
				shipment of qualifying drugs, the importer involved agrees to submit to the
				Secretary a notice with respect to the shipment of drugs to be imported or
				offered for import into the United States under subsection (a). A notice under
				the preceding sentence shall include—
										(A)the name and
				complete contact information of the person submitting the notice;
										(B)the name and
				complete contact information of the importer involved;
										(C)the identity of
				the drug, including the established name of the drug, the quantity of the drug,
				and the lot number assigned by the manufacturer;
										(D)the identity of
				the manufacturer of the drug, including the identity of the establishment at
				which the drug was manufactured;
										(E)the country from
				which the drug is shipped;
										(F)the name and
				complete contact information for the shipper of the drug;
										(G)anticipated
				arrival information, including the port of arrival and crossing location within
				that port, and the date and time;
										(H)a summary of the
				chain of custody of the drug from the establishment in which the drug was
				manufactured to the importer;
										(I)a declaration as
				to whether the Secretary has ordered that importation of the drug from the
				permitted country cease under subsection (g)(2)(C) or (D); and
										(J)such other
				information as the Secretary may require by regulation.
										(5)Marking of
				compliant shipmentsA registration condition is that the importer
				involved agrees, before wholesale distribution (as defined in section 503(e))
				of a qualifying drug that has been imported under subsection (a), to affix to
				each container of such drug such markings or other technology as the Secretary
				determines necessary to identify the shipment as being in compliance with all
				registration conditions, except that the markings or other technology shall not
				be required on a drug that bears comparable, compatible markings or technology
				from the manufacturer of the drug. Markings or other technology under the
				preceding sentence shall—
										(A)be designed to
				prevent affixation of the markings or other technology to any container that is
				not authorized to bear the markings; and
										(B)shall include
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of such technologies.
										(6)Certain duties
				relating to importersDuties of the Secretary with respect to an
				importer include the following:
										(A)Inspecting,
				randomly, but not less than 12 times annually, the places of business of the
				importer at which a qualifying drug is initially received after
				importation.
										(B)During the
				inspections under subparagraph (A), verifying the chain of custody of a
				statistically significant sample of qualifying drugs from the establishment in
				which the drug was manufactured to the importer, which shall be accomplished or
				supplemented by the use of anticounterfeiting or track-and-trace technologies,
				taking into account the economic and technical feasibility of those
				technologies, except that a drug that lacks such technologies from the point of
				manufacture shall not for that reason be excluded from importation by an
				importer.
										(C)Reviewing notices
				under paragraph (4).
										(D)Inspecting as the
				Secretary determines is necessary the warehouses and other facilities,
				including records of other parties in the chain of custody of qualifying
				drugs.
										(E)Determining
				whether the importer is in compliance with all other registration
				conditions.
										(e)Importer
				fees
									(1)Registration
				feeA registration condition is that the importer involved pays
				to the Secretary a fee of $10,000 due on the date on which the importer first
				submits the registration to the Secretary under subsection (b).
									(2)Inspection
				feeA registration condition is that the importer involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
									(3)Amount of
				inspection fee
										(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for importers for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered importers, including
				the costs associated with—
											(i)inspecting the
				facilities of registered importers, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(6);
											(ii)developing,
				implementing, and operating under such subsection an electronic system for
				submission and review of the notices required under subsection (d)(4) with
				respect to shipments of qualifying drugs under subsection (a) to assess
				compliance with all registration conditions when such shipments are offered for
				import into the United States; and
											(iii)inspecting such
				shipments as necessary, when offered for import into the United States to
				determine if such a shipment should be refused admission under subsection
				(g)(5).
											(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				importers under subsection (a).
										(C)Total price of
				drugs
											(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered importers during that fiscal year by adding the total price of
				qualifying drugs imported by each registered importer during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered importer under subsection (b)(1)(J).
											(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				importers during that fiscal year by adding the total price of qualifying drugs
				imported by each registered importer during that fiscal year, as reported to
				the Secretary by each registered importer under subsection (b)(1)(J).
											(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered importers during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered importer on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
											(D)Individual
				importer feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				importer shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the importer of the volume of
				qualifying drugs imported by importers under subsection (a).
										(4)Use of
				fees
										(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
										(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
										(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
									(f)Exporter
				fees
									(1)Registration
				feeA registration condition is that the exporter involved pays
				to the Secretary a fee of $10,000 due on the date on which the exporter first
				submits that registration to the Secretary under subsection (b).
									(2)Inspection
				feeA registration condition is that the exporter involved pays a
				fee to the Secretary in accordance with this subsection. Such fee shall be paid
				not later than October 1 and April 1 of each fiscal year in the amount provided
				for under paragraph (3).
									(3)Amount of
				inspection fee
										(A)Aggregate total
				of feesNot later than 30 days before the start of each fiscal
				year, the Secretary, in consultation with the Secretary of Homeland Security
				and the Secretary of the Treasury, shall establish an aggregate total of fees
				to be collected under paragraph (2) for exporters for that fiscal year that is
				sufficient, and not more than necessary, to pay the costs for that fiscal year
				of administering this section with respect to registered exporters, including
				the costs associated with—
											(i)inspecting the
				facilities of registered exporters, and of other entities in the chain of
				custody of a qualifying drug as necessary, under subsection (d)(3);
											(ii)developing,
				implementing, and operating under such subsection a system to screen marks on
				shipments of qualifying drugs under subsection (a) that indicate compliance
				with all registration conditions, when such shipments are offered for import
				into the United States; and
											(iii)screening such
				markings, and inspecting such shipments as necessary, when offered for import
				into the United States to determine if such a shipment should be refused
				admission under subsection (g)(5).
											(B)LimitationSubject
				to subparagraph (C), the aggregate total of fees collected under paragraph (2)
				for a fiscal year shall not exceed 2.5 percent of the total price of qualifying
				drugs imported during that fiscal year into the United States by registered
				exporters under subsection (a).
										(C)Total price of
				drugs
											(i)EstimateFor
				the purposes of complying with the limitation described in subparagraph (B)
				when establishing under subparagraph (A) the aggregate total of fees to be
				collected under paragraph (2) for a fiscal year, the Secretary shall estimate
				the total price of qualifying drugs imported into the United States by
				registered exporters during that fiscal year by adding the total price of
				qualifying drugs exported by each registered exporter during the 6-month period
				from January 1 through June 30 of the previous fiscal year, as reported to the
				Secretary by each registered exporter under subsection (b)(1)(I)(iv).
											(ii)CalculationNot
				later than March 1 of the fiscal year that follows the fiscal year for which
				the estimate under clause (i) is made, the Secretary shall calculate the total
				price of qualifying drugs imported into the United States by registered
				exporters during that fiscal year by adding the total price of qualifying drugs
				exported by each registered exporter during that fiscal year, as reported to
				the Secretary by each registered exporter under subsection
				(b)(1)(I)(iv).
											(iii)AdjustmentIf
				the total price of qualifying drugs imported into the United States by
				registered exporters during a fiscal year as calculated under clause (ii) is
				less than the aggregate total of fees collected under paragraph (2) for that
				fiscal year, the Secretary shall provide for a pro-rata reduction in the fee
				due from each registered exporter on April 1 of the subsequent fiscal year so
				that the limitation described in subparagraph (B) is observed.
											(D)Individual
				exporter feeSubject to the limitation described in subparagraph
				(B), the fee under paragraph (2) to be paid on October 1 and April 1 by an
				exporter shall be an amount that is proportional to a reasonable estimate by
				the Secretary of the semiannual share of the exporter of the volume of
				qualifying drugs exported by exporters under subsection (a).
										(4)Use of
				fees
										(A)In
				generalSubject to appropriations Acts, fees collected by the
				Secretary under paragraphs (1) and (2) shall be credited to the appropriation
				account for salaries and expenses of the Food and Drug Administration until
				expended (without fiscal year limitation), and the Secretary may, in
				consultation with the Secretary of Homeland Security and the Secretary of the
				Treasury, transfer some proportion of such fees to the appropriation account
				for salaries and expenses of the Bureau of Customs and Border Protection until
				expended (without fiscal year limitation).
										(B)Sole
				purposeFees collected by the Secretary under paragraphs (1) and
				(2) are only available to the Secretary and, if transferred, to the Secretary
				of Homeland Security, and are for the sole purpose of paying the costs referred
				to in paragraph (3)(A).
										(5)Collection of
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under paragraph (1) or (2) within 30 days after it is due, such
				fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
									(g)Compliance with
				Section 801(a)
									(1)In
				generalA registration condition is that each qualifying drug
				exported under subsection (a) by the registered exporter involved or imported
				under subsection (a) by the registered importer involved is in compliance with
				the standards referred to in section 801(a) regarding admission of the drug
				into the United States, subject to paragraphs (2), (3), and (4).
									(2)Section 505;
				approval status
										(A)In
				generalA qualifying drug that is imported or offered for import
				under subsection (a) shall comply with the conditions established in the
				approved application under section 505(b) for the U.S. label drug as described
				under this subsection.
										(B)Notice by
				manufacturer; general provisions
											(i)In
				generalThe person that manufactures a qualifying drug that is,
				or will be, introduced for commercial distribution in a permitted country shall
				in accordance with this paragraph submit to the Secretary a notice that—
												(I)includes each
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug beyond—
													(aa)the variations
				provided for in the application; and
													(bb)any difference
				in labeling (except ingredient labeling); or
													(II)states that
				there is no difference in the qualifying drug from a condition established in
				the approved application for the U.S. label drug beyond—
													(aa)the variations
				provided for in the application; and
													(bb)any difference
				in labeling (except ingredient labeling).
													(ii)Information in
				noticeA notice under clause (i)(I) shall include the information
				that the Secretary may require under section 506A, any additional information
				the Secretary may require (which may include data on bioequivalence if such
				data are not required under section 506A), and, with respect to the permitted
				country that approved the qualifying drug for commercial distribution, or with
				respect to which such approval is sought, include the following:
												(I)The date on which
				the qualifying drug with such difference was, or will be, introduced for
				commercial distribution in the permitted country.
												(II)Information
				demonstrating that the person submitting the notice has also notified the
				government of the permitted country in writing that the person is submitting to
				the Secretary a notice under clause (i)(I), which notice describes the
				difference in the qualifying drug from a condition established in the approved
				application for the U.S. label drug.
												(III)The information
				that the person submitted or will submit to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				drug in the country which, if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation.
												(iii)CertificationsThe
				chief executive officer and the chief medical officer of the manufacturer
				involved shall each certify in the notice under clause (i) that—
												(I)the information
				provided in the notice is complete and true; and
												(II)a copy of the
				notice has been provided to the Federal Trade Commission and to the State
				attorneys general.
												(iv)FeeIf
				a notice submitted under clause (i) includes a difference that would, under
				section 506A, require the submission of a supplemental application if made as a
				change to the U.S. label drug, the person that submits the notice shall pay to
				the Secretary a fee in the same amount as would apply if the person were paying
				a fee pursuant to section 736(a)(1)(A)(ii). Subject to appropriations Acts,
				fees collected by the Secretary under the preceding sentence are available only
				to the Secretary and are for the sole purpose of paying the costs of reviewing
				notices submitted under clause (i).
											(v)Timing of
				submission of notices
												(I)Prior approval
				noticesA notice under clause (i) to which subparagraph (C)
				applies shall be submitted to the Secretary not later than 120 days before the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country, unless the country requires that distribution of the
				qualifying drug with the difference begin less than 120 days after the country
				requires the difference.
												(II)Other approval
				noticesA notice under clause (i) to which subparagraph (D)
				applies shall be submitted to the Secretary not later than the day on which the
				qualifying drug with the difference is introduced for commercial distribution
				in a permitted country.
												(III)Other
				noticesA notice under clause (i) to which subparagraph (E)
				applies shall be submitted to the Secretary on the date that the qualifying
				drug is first introduced for commercial distribution in a permitted country and
				annually thereafter.
												(vi)Review by
				Secretary
												(I)In
				generalIn this paragraph, the difference in a qualifying drug
				that is submitted in a notice under clause (i) from the U.S. label drug shall
				be treated by the Secretary as if it were a manufacturing change to the U.S.
				label drug under section 506A.
												(II)Standard of
				reviewExcept as provided in subclause (III), the Secretary shall
				review and approve or disapprove the difference in a notice submitted under
				clause (i), if required under section 506A, using the safe and effective
				standard for approving or disapproving a manufacturing change under section
				506A.
												(III)BioequivalenceIf
				the Secretary would approve the difference in a notice submitted under clause
				(i) using the safe and effective standard under section 506A and if the
				Secretary determines that the qualifying drug is not bioequivalent to the U.S.
				label drug, the Secretary shall—
													(aa)include in the
				labeling provided under paragraph (3) a prominent advisory that the qualifying
				drug is safe and effective but is not bioequivalent to the U.S. label drug if
				the Secretary determines that such an advisory is necessary for health care
				practitioners and patients to use the qualifying drug safely and effectively;
				or
													(bb)decline to
				approve the difference if the Secretary determines that the availability of
				both the qualifying drug and the U.S. label drug would pose a threat to the
				public health.
													(IV)Review by the
				SecretaryThe Secretary shall review and approve or disapprove
				the difference in a notice submitted under clause (i), if required under
				section 506A, not later than 120 days after the date on which the notice is
				submitted.
												(V)Establishment
				inspectionIf review of such difference would require an
				inspection of the establishment in which the qualifying drug is
				manufactured—
													(aa)such inspection
				by the Secretary shall be authorized; and
													(bb)the Secretary
				may rely on a satisfactory report of a good manufacturing practice inspection
				of the establishment from a permitted country whose regulatory system the
				Secretary recognizes as equivalent under a mutual recognition agreement, as
				provided under section 510(i)(3), section 803, or part 26 of title 21, Code of
				Federal Regulations (or any corresponding successor rule or regulation).
													(vii)Publication
				of information on notices
												(I)In
				generalThrough the Internet website of the Food and Drug
				Administration and a toll-free telephone number, the Secretary shall readily
				make available to the public a list of notices submitted under clause
				(i).
												(II)ContentsThe
				list under subclause (I) shall include the date on which a notice is submitted
				and whether—
													(aa)a
				notice is under review;
													(bb)the Secretary
				has ordered that importation of the qualifying drug from a permitted country
				cease; or
													(cc)the importation
				of the drug is permitted under subsection (a).
													(III)UpdateThe
				Secretary shall promptly update the Internet website with any changes to the
				list.
												(C)Notice; drug
				difference requiring prior approvalIn the case of a notice under
				subparagraph (B)(i) that includes a difference that would, under section
				506A(c) or (d)(3)(B)(i), require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
											(i)Promptly after
				the notice is submitted, the Secretary shall notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general that the notice has been submitted with respect to the qualifying drug
				involved.
											(ii)If the Secretary
				has not made a determination whether such a supplemental application regarding
				the U.S. label drug would be approved or disapproved by the date on which the
				qualifying drug involved is to be introduced for commercial distribution in a
				permitted country, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country not
				begin until the Secretary completes review of the notice; and
												(II)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the order.
												(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would not be approved, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country cease,
				or provide that an order under clause (ii), if any, remains in effect;
												(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
												(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(iv)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would be approved, the Secretary shall—
												(I)vacate the order
				under clause (ii), if any;
												(II)consider the
				difference to be a variation provided for in the approved application for the
				U.S. label drug;
												(III)permit
				importation of the qualifying drug under subsection (a); and
												(IV)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(D)Notice; drug
				difference not requiring prior approvalIn the case of a notice
				under subparagraph (B)(i) that includes a difference that would, under section
				506A(d)(3)(B)(ii), not require the approval of a supplemental application
				before the difference could be made to the U.S. label drug the following shall
				occur:
											(i)During the period
				in which the notice is being reviewed by the Secretary, the authority under
				this subsection to import the qualifying drug involved continues in
				effect.
											(ii)If the Secretary
				determines that such a supplemental application regarding the U.S. label drug
				would not be approved, the Secretary shall—
												(I)order that the
				importation of the qualifying drug involved from the permitted country
				cease;
												(II)notify the
				permitted country that approved the qualifying drug for commercial distribution
				of the determination; and
												(III)promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of the determination.
												(iii)If the
				Secretary determines that such a supplemental application regarding the U.S.
				label drug would be approved, the difference shall be considered to be a
				variation provided for in the approved application for the U.S. label
				drug.
											(E)Notice; drug
				difference not requiring approval; no differenceIn the case of a
				notice under subparagraph (B)(i) that includes a difference for which, under
				section 506A(d)(1)(A), a supplemental application would not be required for the
				difference to be made to the U.S. label drug, or that states that there is no
				difference, the Secretary—
											(i)shall consider
				such difference to be a variation provided for in the approved application for
				the U.S. label drug;
											(ii)may not order
				that the importation of the qualifying drug involved cease; and
											(iii)shall promptly
				notify registered exporters and registered importers.
											(F)Differences in
				active ingredient, route of administration, dosage form, or strength
											(i)In
				generalA person who manufactures a drug approved under section
				505(b) shall submit an application under section 505(b) for approval of another
				drug that is manufactured for distribution in a permitted country by or for the
				person that manufactures the drug approved under section 505(b) if—
												(I)there is no
				qualifying drug in commercial distribution in permitted countries whose
				combined population represents at least 50 percent of the total population of
				all permitted countries with the same active ingredient or ingredients, route
				of administration, dosage form, and strength as the drug approved under section
				505(b); and
												(II)each active
				ingredient of the other drug is related to an active ingredient of the drug
				approved under section 505(b), as defined in clause (v).
												(ii)Application
				under Section 505(b)The
				application under section 505(b) required under clause (i) shall—
												(I)request approval
				of the other drug for the indication or indications for which the drug approved
				under section 505(b) is labeled;
												(II)include the
				information that the person submitted to the government of the permitted
				country for purposes of obtaining approval for commercial distribution of the
				other drug in that country, which if in a language other than English, shall be
				accompanied by an English translation verified to be complete and accurate,
				with the name, address, and a brief statement of the qualifications of the
				person that made the translation;
												(III)include a right
				of reference to the application for the drug approved under section 505(b);
				and
												(IV)include such
				additional information as the Secretary may require.
												(iii)Timing of
				submission of applicationAn application under section 505(b)
				required under clause (i) shall be submitted to the Secretary not later than
				the day on which the information referred to in clause (ii)(II) is submitted to
				the government of the permitted country.
											(iv)Notice of
				decision on applicationThe Secretary shall promptly notify
				registered exporters, registered importers, the Federal Trade Commission, and
				the State attorneys general of a determination to approve or to disapprove an
				application under section 505(b) required under clause (i).
											(v)Related active
				ingredientsFor purposes of clause (i)(II), 2 active ingredients
				are related if they are—
												(I)the same;
				or
												(II)different salts,
				esters, or complexes of the same moiety.
												(3)Section 502;
				labeling
										(A)Importation by
				registered importer
											(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered importer, such drug shall be considered to
				be in compliance with section 502 and the labeling requirements under the
				approved application for the U.S. label drug if the qualifying drug
				bears—
												(I)a copy of the
				labeling approved for the U.S. label drug under section 505, without regard to
				whether the copy bears any trademark involved;
												(II)the name of the
				manufacturer and location of the manufacturer;
												(III)the lot number
				assigned by the manufacturer;
												(IV)the name,
				location, and registration number of the importer; and
												(V)the National Drug
				Code number assigned to the qualifying drug by the Secretary.
												(ii)Request for
				copy of the labelingThe Secretary shall provide such copy to the
				registered importer involved, upon request of the importer.
											(iii)Requested
				labelingThe labeling provided by the Secretary under clause (ii)
				shall—
												(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the qualifying drug;
												(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof;
												(III)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the qualifying drug
				is safe and effective but not bioequivalent to the U.S. label drug; and
												(IV)if the inactive
				ingredients of the qualifying drug are different from the inactive ingredients
				for the U.S. label drug, include—
													(aa)a
				prominent notice that the ingredients of the qualifying drug differ from the
				ingredients of the U.S. label drug and that the qualifying drug must be
				dispensed with an advisory to people with allergies about this difference and a
				list of ingredients; and
													(bb)a
				list of the ingredients of the qualifying drug as would be required under
				section 502(e).
													(B)Importation by
				individual
											(i)In
				generalIn the case of a qualifying drug that is imported or
				offered for import by a registered exporter to an individual, such drug shall
				be considered to be in compliance with section 502 and the labeling
				requirements under the approved application for the U.S. label drug if the
				packaging and labeling of the qualifying drug complies with all applicable
				regulations promulgated under sections 3 and 4 of the Poison Prevention
				Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and the labeling of the
				qualifying drug includes—
												(I)directions for
				use by the consumer;
												(II)the lot number
				assigned by the manufacturer;
												(III)the name and
				registration number of the exporter;
												(IV)if required
				under paragraph (2)(B)(vi)(III), a prominent advisory that the drug is safe and
				effective but not bioequivalent to the U.S. label drug;
												(V)if the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
													(aa)a
				prominent advisory that persons with an allergy should check the ingredient
				list of the drug because the ingredients of the drug differ from the
				ingredients of the U.S. label drug; and
													(bb)a
				list of the ingredients of the drug as would be required under section 502(e);
				and
													(VI)a copy of any
				special labeling that would be required by the Secretary had the U.S. label
				drug been dispensed by a pharmacist in the United States, without regard to
				whether the special labeling bears any trademark involved.
												(ii)PackagingA
				qualifying drug offered for import to an individual by an exporter under this
				section that is packaged in a unit-of-use container (as those items are defined
				in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
												(I)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
												(II)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the exporter will provide the
				drug in packaging that is compliant at no additional cost.
												(iii)Request for
				copy of special labeling and ingredient listThe Secretary shall
				provide to the registered exporter involved a copy of the special labeling, the
				advisory, and the ingredient list described under clause (i), upon request of
				the exporter.
											(iv)Requested
				labeling and ingredient listThe labeling and ingredient list
				provided by the Secretary under clause (iii) shall—
												(I)include the
				established name, as defined in section 502(e)(3), for each active ingredient
				in the drug; and
												(II)not include the
				proprietary name of the U.S. label drug or any active ingredient
				thereof.
												(4)Section 501;
				adulterationA qualifying drug that is imported or offered for
				import under subsection (a) shall be considered to be in compliance with
				section 501 if the drug is in compliance with subsection (c).
									(5)Standards for
				refusing admissionA drug exported under subsection (a) from a
				registered exporter or imported by a registered importer may be refused
				admission into the United States if 1 or more of the following applies:
										(A)The drug is not a
				qualifying drug.
										(B)A notice for the
				drug required under paragraph (2)(B) has not been submitted to the
				Secretary.
										(C)The Secretary has
				ordered that importation of the drug from the permitted country cease under
				paragraph (2) (C) or (D).
										(D)The drug does not
				comply with paragraph (3) or (4).
										(E)The shipping
				container appears damaged in a way that may affect the strength, quality, or
				purity of the drug.
										(F)The Secretary
				becomes aware that—
											(i)the drug may be
				counterfeit;
											(ii)the drug may
				have been prepared, packed, or held under insanitary conditions; or
											(iii)the methods
				used in, or the facilities or controls used for, the manufacturing, processing,
				packing, or holding of the drug do not conform to good manufacturing
				practice.
											(G)The Secretary has
				obtained an injunction under section 302 that prohibits the distribution of the
				drug in interstate commerce.
										(H)The Secretary has
				under section 505(e) withdrawn approval of the drug.
										(I)The manufacturer
				of the drug has instituted a recall of the drug.
										(J)If the drug is
				imported or offered for import by a registered importer without submission of a
				notice in accordance with subsection (d)(4).
										(K)If the drug is
				imported or offered for import from a registered exporter to an individual and
				1 or more of the following applies:
											(i)The shipping
				container for such drug does not bear the markings required under subsection
				(d)(2).
											(ii)The markings on
				the shipping container appear to be counterfeit.
											(iii)The shipping
				container or markings appear to have been tampered with.
											(h)Exporter
				licensure in permitted countryA registration condition is that
				the exporter involved agrees that a qualifying drug will be exported to an
				individual only if the Secretary has verified that—
									(1)the exporter is
				authorized under the law of the permitted country in which the exporter is
				located to dispense prescription drugs; and
									(2)the exporter
				employs persons that are licensed under the law of the permitted country in
				which the exporter is located to dispense prescription drugs in sufficient
				number to dispense safely the drugs exported by the exporter to individuals,
				and the exporter assigns to those persons responsibility for dispensing such
				drugs to individuals.
									(i)Individuals;
				conditions for importation
									(1)In
				generalFor purposes of subsection (a)(2)(B), the importation of
				a qualifying drug by an individual is in accordance with this subsection if the
				following conditions are met:
										(A)The drug is
				accompanied by a copy of a prescription for the drug, which
				prescription—
											(i)is valid under
				applicable Federal and State laws; and
											(ii)was issued by a
				practitioner who, under the law of a State of which the individual is a
				resident, or in which the individual receives care from the practitioner who
				issues the prescription, is authorized to administer prescription drugs.
											(B)The drug is
				accompanied by a copy of the documentation that was required under the law or
				regulations of the permitted country in which the exporter is located, as a
				condition of dispensing the drug to the individual.
										(C)The copies
				referred to in subparagraphs (A)(i) and (B) are marked in a manner
				sufficient—
											(i)to indicate that
				the prescription, and the equivalent document in the permitted country in which
				the exporter is located, have been filled; and
											(ii)to prevent a
				duplicative filling by another pharmacist.
											(D)The individual
				has provided to the registered exporter a complete list of all drugs used by
				the individual for review by the individuals who dispense the drug.
										(E)The quantity of
				the drug does not exceed a 90-day supply.
										(F)The drug is not
				an ineligible subpart H drug. For purposes of this section, a prescription drug
				is an ineligible subpart H drug if the drug was approved by the
				Secretary under subpart H of part 314 of title 21, Code of Federal Regulations
				(relating to accelerated approval), with restrictions under section 520 of such
				part to assure safe use, and the Secretary has published in the Federal
				Register a notice that the Secretary has determined that good cause exists to
				prohibit the drug from being imported pursuant to this subsection.
										(2)Notice
				regarding drug refused admissionIf a registered exporter ships a
				drug to an individual pursuant to subsection (a)(2)(B) and the drug is refused
				admission to the United States, a written notice shall be sent to the
				individual and to the exporter that informs the individual and the exporter of
				such refusal and the reason for the refusal.
									(j)Maintenance of
				records and samples
									(1)In
				generalA registration condition is that the importer or exporter
				involved shall—
										(A)maintain records
				required under this section for not less than 2 years; and
										(B)maintain samples
				of each lot of a qualifying drug required under this section for not more than
				2 years.
										(2)Place of record
				maintenanceThe records described under paragraph (1) shall be
				maintained—
										(A)in the case of an
				importer, at the place of business of the importer at which the importer
				initially receives the qualifying drug after importation; or
										(B)in the case of an
				exporter, at the facility from which the exporter ships the qualifying drug to
				the United States.
										(k)Drug
				recalls
									(1)ManufacturersA
				person that manufactures a qualifying drug imported from a permitted country
				under this section shall promptly inform the Secretary—
										(A)if the drug is
				recalled or withdrawn from the market in a permitted country;
										(B)how the drug may
				be identified, including lot number; and
										(C)the reason for
				the recall or withdrawal.
										(2)SecretaryWith
				respect to each permitted country, the Secretary shall—
										(A)enter into an
				agreement with the government of the country to receive information about
				recalls and withdrawals of qualifying drugs in the country; or
										(B)monitor recalls
				and withdrawals of qualifying drugs in the country using any information that
				is available to the public in any media.
										(3)NoticeThe
				Secretary may notify, as appropriate, registered exporters, registered
				importers, wholesalers, pharmacies, or the public of a recall or withdrawal of
				a qualifying drug in a permitted country.
									(l)Drug labeling
				and packaging
									(1)In
				generalWhen a qualifying drug that is imported into the United
				States by an importer under subsection (a) is dispensed by a pharmacist to an
				individual, the pharmacist shall provide that the packaging and labeling of the
				drug complies with all applicable regulations promulgated under sections 3 and
				4 of the Poison Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and
				shall include with any other labeling provided to the individual the
				following:
										(A)The lot number
				assigned by the manufacturer.
										(B)The name and
				registration number of the importer.
										(C)If required under
				paragraph (2)(B)(vi)(III) of subsection (g), a prominent advisory that the drug
				is safe and effective but not bioequivalent to the U.S. label drug.
										(D)If the inactive
				ingredients of the drug are different from the inactive ingredients for the
				U.S. label drug—
											(i)a
				prominent advisory that persons with allergies should check the ingredient list
				of the drug because the ingredients of the drug differ from the ingredients of
				the U.S. label drug; and
											(ii)a list of the
				ingredients of the drug as would be required under section 502(e).
											(2)PackagingA
				qualifying drug that is packaged in a unit-of-use container (as those terms are
				defined in the United States Pharmacopeia and National Formulary) shall not be
				repackaged, provided that—
										(A)the packaging
				complies with all applicable regulations under sections 3 and 4 of the Poison
				Prevention Packaging Act of 1970 (15 U.S.C. 1471 et seq.); or
										(B)the consumer
				consents to waive the requirements of such Act, after being informed that the
				packaging does not comply with such Act and that the pharmacist will provide
				the drug in packaging that is compliant at no additional cost.
										(m)Charitable
				contributionsNotwithstanding any other provision of this
				section, this section does not authorize the importation into the United States
				of a qualifying drug donated or otherwise supplied for free or at nominal cost
				by the manufacturer of the drug to a charitable or humanitarian organization,
				including the United Nations and affiliates, or to a government of a foreign
				country.
								(n)Unfair and
				discriminatory Acts and practices
									(1)In
				generalIt is unlawful for a manufacturer, directly or indirectly
				(including by being a party to a licensing agreement or other agreement),
				to—
										(A)discriminate by
				charging a higher price for a prescription drug sold to a registered exporter
				or other person in a permitted country that exports a qualifying drug to the
				United States under this section than the price that is charged, inclusive of
				rebates or other incentives to the permitted country or other person, to
				another person that is in the same country and that does not export a
				qualifying drug into the United States under this section;
										(B)discriminate by
				charging a higher price for a prescription drug sold to a registered importer
				or other person that distributes, sells, or uses a qualifying drug imported
				into the United States under this section than the price that is charged to
				another person in the United States that does not import a qualifying drug
				under this section, or that does not distribute, sell, or use such a
				drug;
										(C)discriminate by
				denying, restricting, or delaying supplies of a prescription drug to a
				registered exporter or other person in a permitted country that exports a
				qualifying drug to the United States under this section or to a registered
				importer or other person that distributes, sells, or uses a qualifying drug
				imported into the United States under this section;
										(D)discriminate by
				publicly, privately, or otherwise refusing to do business with a registered
				exporter or other person in a permitted country that exports a qualifying drug
				to the United States under this section or with a registered importer or other
				person that distributes, sells, or uses a qualifying drug imported into the
				United States under this section;
										(E)knowingly fail to
				submit a notice under subsection (g)(2)(B)(i), knowingly fail to submit such a
				notice on or before the date specified in subsection (g)(2)(B)(v) or as
				otherwise required under subsection (e) (3), (4), and (5) of section 4 of the
				Pharmaceutical Market Access and Drug Safety
				Act of 2007, knowingly submit such a notice that makes a
				materially false, fictitious, or fraudulent statement, or knowingly fail to
				provide promptly any information requested by the Secretary to review such a
				notice;
										(F)knowingly fail to
				submit an application required under subsection (g)(2)(F), knowingly fail to
				submit such an application on or before the date specified in subsection
				(g)(2)(F)(ii), knowingly submit such an application that makes a materially
				false, fictitious, or fraudulent statement, or knowingly fail to provide
				promptly any information requested by the Secretary to review such an
				application;
										(G)cause there to be
				a difference (including a difference in active ingredient, route of
				administration, dosage form, strength, formulation, manufacturing
				establishment, manufacturing process, or person that manufactures the drug)
				between a prescription drug for distribution in the United States and the drug
				for distribution in a permitted country;
										(H)refuse to allow
				an inspection authorized under this section of an establishment that
				manufactures a qualifying drug that is, or will be, introduced for commercial
				distribution in a permitted country;
										(I)fail to conform
				to the methods used in, or the facilities used for, the manufacturing,
				processing, packing, or holding of a qualifying drug that is, or will be,
				introduced for commercial distribution in a permitted country to good
				manufacturing practice under this Act;
										(J)become a party to
				a licensing agreement or other agreement related to a qualifying drug that
				fails to provide for compliance with all requirements of this section with
				respect to such drug;
										(K)enter into a
				contract that restricts, prohibits, or delays the importation of a qualifying
				drug under this section;
										(L)engage in any
				other action to restrict, prohibit, or delay the importation of a qualifying
				drug under this section; or
										(M)engage in any
				other action that the Federal Trade Commission determines to discriminate
				against a person that engages or attempts to engage in the importation of a
				qualifying drug under this section.
										(2)Referral of
				potential violationsThe Secretary shall promptly refer to the
				Federal Trade Commission each potential violation of subparagraph (E), (F),
				(G), (H), or (I) of paragraph (1) that becomes known to the Secretary.
									(3)Affirmative
				defense
										(A)DiscriminationIt
				shall be an affirmative defense to a charge that a manufacturer has
				discriminated under subparagraph (A), (B), (C), (D), or (M) of paragraph (1)
				that the higher price charged for a prescription drug sold to a person, the
				denial, restriction, or delay of supplies of a prescription drug to a person,
				the refusal to do business with a person, or other discriminatory activity
				against a person, is not based, in whole or in part, on—
											(i)the person
				exporting or importing a qualifying drug into the United States under this
				section; or
											(ii)the person
				distributing, selling, or using a qualifying drug imported into the United
				States under this section.
											(B)Drug
				differencesIt shall be an affirmative defense to a charge that a
				manufacturer has caused there to be a difference described in subparagraph (G)
				of paragraph (1) that—
											(i)the difference
				was required by the country in which the drug is distributed;
											(ii)the Secretary
				has determined that the difference was necessary to improve the safety or
				effectiveness of the drug;
											(iii)the person
				manufacturing the drug for distribution in the United States has given notice
				to the Secretary under subsection (g)(2)(B)(i) that the drug for distribution
				in the United States is not different from a drug for distribution in permitted
				countries whose combined population represents at least 50 percent of the total
				population of all permitted countries; or
											(iv)the difference
				was not caused, in whole or in part, for the purpose of restricting importation
				of the drug into the United States under this section.
											(4)Effect of
				subsection
										(A)Sales in other
				countriesThis subsection applies only to the sale or
				distribution of a prescription drug in a country if the manufacturer of the
				drug chooses to sell or distribute the drug in the country. Nothing in this
				subsection shall be construed to compel the manufacturer of a drug to
				distribute or sell the drug in a country.
										(B)Discounts to
				insurers, health plans, pharmacy benefit managers, and covered
				entitiesNothing in this subsection shall be construed to—
											(i)prevent or
				restrict a manufacturer of a prescription drug from providing discounts to an
				insurer, health plan, pharmacy benefit manager in the United States, or covered
				entity in the drug discount program under section 340B of the
				Public Health Service Act (42 U.S.C.
				256b) in return for inclusion of the drug on a formulary;
											(ii)require that
				such discounts be made available to other purchasers of the prescription drug;
				or
											(iii)prevent or
				restrict any other measures taken by an insurer, health plan, or pharmacy
				benefit manager to encourage consumption of such prescription drug.
											(C)Charitable
				contributionsNothing in this subsection shall be construed
				to—
											(i)prevent a
				manufacturer from donating a prescription drug, or supplying a prescription
				drug at nominal cost, to a charitable or humanitarian organization, including
				the United Nations and affiliates, or to a government of a foreign country;
				or
											(ii)apply to such
				donations or supplying of a prescription drug.
											(5)Enforcement
										(A)Unfair or
				deceptive Act or practiceA violation of this subsection shall be
				treated as a violation of a rule defining an unfair or deceptive act or
				practice prescribed under section 18(a)(1)(B) of the
				Federal Trade Commission Act (15
				U.S.C. 57a(a)(1)(B)).
										(B)Actions by the
				commissionThe Federal Trade Commission—
											(i)shall enforce
				this subsection in the same manner, by the same means, and with the same
				jurisdiction, powers, and duties as though all applicable terms and provisions
				of the Federal Trade Commission Act
				(15 U.S.C. 41 et seq.) were incorporated into and made a part of this section;
				and
											(ii)may seek
				monetary relief threefold the damages sustained, in addition to any other
				remedy available to the Federal Trade Commission under the
				Federal Trade Commission Act (15
				U.S.C. 41 et seq.).
											(6)Actions by
				States
										(A)In
				general
											(i)Civil
				actionsIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of that State have been
				adversely affected by any manufacturer that violates paragraph (1), the
				attorney general of a State may bring a civil action on behalf of the residents
				of the State, and persons doing business in the State, in a district court of
				the United States of appropriate jurisdiction to—
												(I)enjoin that
				practice;
												(II)enforce
				compliance with this subsection;
												(III)obtain damages,
				restitution, or other compensation on behalf of residents of the State and
				persons doing business in the State, including threefold the damages; or
												(IV)obtain such
				other relief as the court may consider to be appropriate.
												(ii)Notice
												(I)In
				generalBefore filing an action under clause (i), the attorney
				general of the State involved shall provide to the Federal Trade
				Commission—
													(aa)written notice
				of that action; and
													(bb)a
				copy of the complaint for that action.
													(II)ExemptionSubclause
				(I) shall not apply with respect to the filing of an action by an attorney
				general of a State under this paragraph, if the attorney general determines
				that it is not feasible to provide the notice described in that subclause
				before filing of the action. In such case, the attorney general of a State
				shall provide notice and a copy of the complaint to the Federal Trade
				Commission at the same time as the attorney general files the action.
												(B)Intervention
											(i)In
				generalOn receiving notice under subparagraph (A)(ii), the
				Federal Trade Commission shall have the right to intervene in the action that
				is the subject of the notice.
											(ii)Effect of
				interventionIf the Federal Trade Commission intervenes in an
				action under subparagraph (A), it shall have the right—
												(I)to be heard with
				respect to any matter that arises in that action; and
												(II)to file a
				petition for appeal.
												(C)ConstructionFor
				purposes of bringing any civil action under subparagraph (A), nothing in this
				subsection shall be construed to prevent an attorney general of a State from
				exercising the powers conferred on the attorney general by the laws of that
				State to—
											(i)conduct
				investigations;
											(ii)administer oaths
				or affirmations; or
											(iii)compel the
				attendance of witnesses or the production of documentary and other
				evidence.
											(D)Actions by the
				commissionIn any case in which an action is instituted by or on
				behalf of the Federal Trade Commission for a violation of paragraph (1), a
				State may not, during the pendency of that action, institute an action under
				subparagraph (A) for the same violation against any defendant named in the
				complaint in that action.
										(E)VenueAny
				action brought under subparagraph (A) may be brought in the district court of
				the United States that meets applicable requirements relating to venue under
				section 1391 of title 28, United States Code.
										(F)Service of
				processIn an action brought under subparagraph (A), process may
				be served in any district in which the defendant—
											(i)is an inhabitant;
				or
											(ii)may be
				found.
											(G)Measurement of
				damagesIn any action under this paragraph to enforce a cause of
				action under this subsection in which there has been a determination that a
				defendant has violated a provision of this subsection, damages may be proved
				and assessed in the aggregate by statistical or sampling methods, by the
				computation of illegal overcharges or by such other reasonable system of
				estimating aggregate damages as the court in its discretion may permit without
				the necessity of separately proving the individual claim of, or amount of
				damage to, persons on whose behalf the suit was brought.
										(H)Exclusion on
				duplicative reliefThe district court shall exclude from the
				amount of monetary relief awarded in an action under this paragraph brought by
				the attorney general of a State any amount of monetary relief which duplicates
				amounts which have been awarded for the same injury.
										(7)Effect on
				antitrust lawsNothing in this subsection shall be construed to
				modify, impair, or supersede the operation of the antitrust laws. For the
				purpose of this subsection, the term antitrust laws has the
				meaning given it in the first section of the Clayton Act, except that it includes section 5
				of the Federal Trade Commission Act
				to the extent that such section 5 applies to unfair methods of
				competition.
									(8)ManufacturerIn
				this subsection, the term manufacturer means any entity, including
				any affiliate or licensee of that entity, that is engaged in—
										(A)the production,
				preparation, propagation, compounding, conversion, or processing of a
				prescription drug, either directly or indirectly by extraction from substances
				of natural origin, or independently by means of chemical synthesis, or by a
				combination of extraction and chemical synthesis; or
										(B)the packaging,
				repackaging, labeling, relabeling, or distribution of a prescription
				drug.
										.
					(b)Prohibited
			 ActsThe Federal Food, Drug, and
			 Cosmetic Act is amended—
						(1)in section 301
			 (21 U.S.C. 331), by striking paragraph (aa) and inserting the following:
							
								(aa)(1)The sale or trade by a
				pharmacist, or by a business organization of which the pharmacist is a part, of
				a qualifying drug that under section 804(a)(2)(A) was imported by the
				pharmacist, other than—
									(A)a sale at retail made pursuant to
				dispensing the drug to a customer of the pharmacist or organization; or
								(B)a sale or trade of the drug to a
				pharmacy or a wholesaler registered to import drugs under section 804.
								(2)The sale or trade by an individual of
				a qualifying drug that under section 804(a)(2)(B) was imported by the
				individual.
								(3)The making of a materially false,
				fictitious, or fraudulent statement or representation, or a material omission,
				in a notice under clause (i) of section 804(g)(2)(B) or in an application
				required under section 804(g)(2)(F), or the failure to submit such a notice or
				application.
								(4)The importation of a drug in
				violation of a registration condition or other requirement under section 804,
				the falsification of any record required to be maintained, or provided to the
				Secretary, under such section, or the violation of any registration condition
				or other requirement under such
				section.
								;
				and
						(2)in section 303(a)
			 (21 U.S.C. 333(a)), by striking paragraph (6) and inserting the
			 following:
							
								(6)Notwithstanding subsection (a), any
				person that knowingly violates section 301(i) (2) or (3) or section 301(aa)(4)
				shall be imprisoned not more than 10 years, or fined in accordance with title
				18, United States Code, or
				both.
								.
						(c)Amendment of
			 certain provisions
						(1)In
			 generalSection 801 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381) is amended by striking subsection (g) and inserting the
			 following:
							
								(g)With respect to a
				prescription drug that is imported or offered for import into the United States
				by an individual who is not in the business of such importation, that is not
				shipped by a registered exporter under section 804, and that is refused
				admission under subsection (a), the Secretary shall notify the individual
				that—
									(1)the drug has been
				refused admission because the drug was not a lawful import under section
				804;
									(2)the drug is not
				otherwise subject to a waiver of the requirements of subsection (a);
									(3)the individual
				may under section 804 lawfully import certain prescription drugs from exporters
				registered with the Secretary under section 804; and
									(4)the individual
				can find information about such importation, including a list of registered
				exporters, on the Internet website of the Food and Drug Administration or
				through a toll-free telephone number required under section
				804.
									.
						(2)Establishment
			 registrationSection 510(i) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360(i)) is amended in paragraph (1) by inserting after import
			 into the United States the following: , including a drug that
			 is, or may be, imported or offered for import into the United States under
			 section 804,.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 90 days after the date of enactment of this Act.
						(d)Exhaustion
						(1)In
			 generalSection 271 of title 35, United States Code, is
			 amended—
							(A)by redesignating
			 subsections (h) and (i) as (i) and (j), respectively; and
							(B)by inserting
			 after subsection (g) the following:
								
									(h)It shall not be
				an act of infringement to use, offer to sell, or sell within the United States
				or to import into the United States any patented invention under section 804 of
				the Federal Food, Drug, and Cosmetic
				Act that was first sold abroad by or under authority of the owner or
				licensee of such
				patent.
									.
							(2)Rule of
			 constructionNothing in the amendment made by paragraph (1) shall
			 be construed to affect the ability of a patent owner or licensee to enforce
			 their patent, subject to such amendment.
						(e)Effect of
			 Section 804
						(1)In
			 generalSection 804 of the Federal Food, Drug, and Cosmetic Act, as added
			 by subsection (a), shall permit the importation of qualifying drugs (as defined
			 in such section 804) into the United States without regard to the status of the
			 issuance of implementing regulations—
							(A)from exporters
			 registered under such section 804 on the date that is 90 days after the date of
			 enactment of this Act; and
							(B)from permitted
			 countries, as defined in such section 804, by importers registered under such
			 section 804 on the date that is 1 year after the date of enactment of this
			 Act.
							(2)Review of
			 registration by certain exporters
							(A)Review
			 priorityIn the review of registrations submitted under
			 subsection (b) of such section 804, registrations submitted by entities in
			 Canada that are significant exporters of prescription drugs to individuals in
			 the United States as of the date of enactment of this Act will have priority
			 during the 90 day period that begins on such date of enactment.
							(B)Period for
			 reviewDuring such 90-day period, the reference in subsection
			 (b)(2)(A) of such section 804 to 90 days (relating to approval or disapproval
			 of registrations) is, as applied to such entities, deemed to be 30 days.
							(C)LimitationThat
			 an exporter in Canada exports, or has exported, prescription drugs to
			 individuals in the United States on or before the date that is 90 days after
			 the date of enactment of this Act shall not serve as a basis, in whole or in
			 part, for disapproving a registration under such section 804 from the
			 exporter.
							(D)First year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date of enactment of this Act, the Secretary of Health and Human
			 Services (referred to in this section as the Secretary) may
			 limit the number of registered exporters under such section 804 to not less
			 than 50, so long as the Secretary gives priority to those exporters with
			 demonstrated ability to process a high volume of shipments of drugs to
			 individuals in the United States.
							(E)Second year
			 limit on number of exportersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this Act, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 100, so long as the Secretary gives priority to those
			 exporters with demonstrated ability to process a high volume of shipments of
			 drugs to individuals in the United States.
							(F)Further limit
			 on number of exportersDuring any 1-year period beginning on a
			 date that is 2 or more years after the date of enactment of this Act, the
			 Secretary may limit the number of registered exporters under such section 804
			 to not less than 25 more than the number of such exporters during the previous
			 1-year period, so long as the Secretary gives priority to those exporters with
			 demonstrated ability to process a high volume of shipments of drugs to
			 individuals in the United States.
							(3)Limits on
			 number of importers
							(A)First year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 1 year after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 100 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs imported
			 into the United States.
							(B)Second year
			 limit on number of importersDuring the 1-year period beginning
			 on the date that is 2 years after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 200 (of which at least a significant number shall be groups of
			 pharmacies, to the extent feasible given the applications submitted by such
			 groups), so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs into the
			 United States.
							(C)Further limit
			 on number of importersDuring any 1-year period beginning on a
			 date that is 3 or more years after the date of enactment of this Act, the
			 Secretary may limit the number of registered importers under such section 804
			 to not less than 50 more (of which at least a significant number shall be
			 groups of pharmacies, to the extent feasible given the applications submitted
			 by such groups) than the number of such importers during the previous 1-year
			 period, so long as the Secretary gives priority to those importers with
			 demonstrated ability to process a high volume of shipments of drugs to the
			 United States.
							(4)Notices for
			 drugs for import from CanadaThe notice with respect to a
			 qualifying drug introduced for commercial distribution in Canada as of the date
			 of enactment of this Act that is required under subsection (g)(2)(B)(i) of such
			 section 804 shall be submitted to the Secretary not later than 30 days after
			 the date of enactment of this Act if—
							(A)the U.S. label
			 drug (as defined in such section 804) for the qualifying drug is 1 of the 100
			 prescription drugs with the highest dollar volume of sales in the United States
			 based on the 12 calendar month period most recently completed before the date
			 of enactment of this Act; or
							(B)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
							(5)Notice for
			 drugs for import from other countriesThe notice with respect to
			 a qualifying drug introduced for commercial distribution in a permitted country
			 other than Canada as of the date of enactment of this Act that is required
			 under subsection (g)(2)(B)(i) of such section 804 shall be submitted to the
			 Secretary not later than 180 days after the date of enactment of this Act
			 if—
							(A)the U.S. label
			 drug for the qualifying drug is 1 of the 100 prescription drugs with the
			 highest dollar volume of sales in the United States based on the 12 calendar
			 month period that is first completed on the date that is 120 days after the
			 date of enactment of this Act; or
							(B)the notice is a
			 notice under subsection (g)(2)(B)(i)(II) of such section 804.
							(6)Notice for
			 other drugs for import
							(A)Guidance on
			 submission datesThe Secretary shall by guidance establish a
			 series of submission dates for the notices under subsection (g)(2)(B)(i) of
			 such section 804 with respect to qualifying drugs introduced for commercial
			 distribution as of the date of enactment of this Act and that are not required
			 to be submitted under paragraph (4) or (5).
							(B)Consistent and
			 efficient use of resourcesThe Secretary shall establish the
			 dates described under subparagraph (A) so that such notices described under
			 subparagraph (A) are submitted and reviewed at a rate that allows consistent
			 and efficient use of the resources and staff available to the Secretary for
			 such reviews. The Secretary may condition the requirement to submit such a
			 notice, and the review of such a notice, on the submission by a registered
			 exporter or a registered importer to the Secretary of a notice that such
			 exporter or importer intends to import such qualifying drug to the United
			 States under such section 804.
							(C)Priority for
			 drugs with higher salesThe Secretary shall establish the dates
			 described under subparagraph (A) so that the Secretary reviews the notices
			 described under such subparagraph with respect to qualifying drugs with higher
			 dollar volume of sales in the United States before the notices with respect to
			 drugs with lower sales in the United States.
							(7)Notices for
			 drugs approved after effective dateThe notice required under
			 subsection (g)(2)(B)(i) of such section 804 for a qualifying drug first
			 introduced for commercial distribution in a permitted country (as defined in
			 such section 804) after the date of enactment of this Act shall be submitted to
			 and reviewed by the Secretary as provided under subsection (g)(2)(B) of such
			 section 804, without regard to paragraph (4), (5), or (6).
						(8)ReportBeginning
			 with the first full fiscal year after the date of enactment of this Act, not
			 later than 90 days after the end of each fiscal year during which the Secretary
			 reviews a notice referred to in paragraph (4), (5), or (6), the Secretary shall
			 submit a report to Congress concerning the progress of the Food and Drug
			 Administration in reviewing the notices referred to in paragraphs (4), (5), and
			 (6).
						(9)User
			 fees
							(A)ExportersWhen
			 establishing an aggregate total of fees to be collected from exporters under
			 subsection (f)(2) of such section 804, the Secretary shall, under subsection
			 (f)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 exporters during the first fiscal year in which this Act takes effect to be an
			 amount equal to the amount which bears the same ratio to $1,000,000,000 as the
			 number of days in such fiscal year during which this Act is effective bears to
			 365.
							(B)ImportersWhen
			 establishing an aggregate total of fees to be collected from importers under
			 subsection (e)(2) of such section 804, the Secretary shall, under subsection
			 (e)(3)(C)(i) of such section 804, estimate the total price of drugs imported
			 under subsection (a) of such section 804 into the United States by registered
			 importers during—
								(i)the
			 first fiscal year in which this Act takes effect to be an amount equal to the
			 amount which bears the same ratio to $1,000,000,000 as the number of days in
			 such fiscal year during which this Act is effective bears to 365; and
								(ii)the second
			 fiscal year in which this Act is in effect to be $3,000,000,000.
								(C)Second year
			 adjustment
								(i)ReportsNot
			 later than February 20 of the second fiscal year in which this Act is in
			 effect, registered importers shall report to the Secretary the total price and
			 the total volume of drugs imported to the United States by the importer during
			 the 4-month period from October 1 through January 31 of such fiscal
			 year.
								(ii)ReestimateNotwithstanding
			 subsection (e)(3)(C)(ii) of such section 804 or subparagraph (B), the Secretary
			 shall reestimate the total price of qualifying drugs imported under subsection
			 (a) of such section 804 into the United States by registered importers during
			 the second fiscal year in which this Act is in effect. Such reestimate shall be
			 equal to—
									(I)the total price
			 of qualifying drugs imported by each importer as reported under clause (i);
			 multiplied by
									(II)3.
									(iii)AdjustmentThe
			 Secretary shall adjust the fee due on April 1 of the second fiscal year in
			 which this Act is in effect, from each importer so that the aggregate total of
			 fees collected under subsection (e)(2) for such fiscal year does not exceed the
			 total price of qualifying drugs imported under subsection (a) of such section
			 804 into the United States by registered importers during such fiscal year as
			 reestimated under clause (ii).
								(D)Failure to pay
			 feesNotwithstanding any other provision of this section, the
			 Secretary may prohibit a registered importer or exporter that is required to
			 pay user fees under subsection (e) or (f) of such section 804 and that fails to
			 pay such fees within 30 days after the date on which it is due, from importing
			 or offering for importation a qualifying drug under such section 804 until such
			 fee is paid.
							(E)Annual
			 report
								(i)Food and Drug
			 AdministrationNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e), (f), or
			 (g)(2)(B)(iv) of such section 804, the Secretary shall prepare and submit to
			 the House of Representatives and the Senate a report on the implementation of
			 the authority for such fees during such fiscal year and the use, by the Food
			 and Drug Administration, of the fees collected for the fiscal year for which
			 the report is made and credited to the Food and Drug Administration.
								(ii)Customs and
			 border controlNot later than 180 days after the end of each
			 fiscal year during which fees are collected under subsection (e) or (f) of such
			 section 804, the Secretary of Homeland Security, in consultation with the
			 Secretary of the Treasury, shall prepare and submit to the House of
			 Representatives and the Senate a report on the use, by the Bureau of Customs
			 and Border Protection, of the fees, if any, transferred by the Secretary to the
			 Bureau of Customs and Border Protection for the fiscal year for which the
			 report is made.
								(10)Special rule
			 regarding importation by individuals
							(A)In
			 generalNotwithstanding any provision of this Act (or an
			 amendment made by this Act), the Secretary shall expedite the designation of
			 any additional countries from which an individual may import a qualifying drug
			 into the United States under such section 804 if any action implemented by the
			 Government of Canada has the effect of limiting or prohibiting the importation
			 of qualifying drugs into the United States from Canada.
							(B)Timing and
			 criteriaThe Secretary shall designate such additional countries
			 under subparagraph (A)—
								(i)not
			 later than 6 months after the date of the action by the Government of Canada
			 described under such subparagraph; and
								(ii)using the
			 criteria described under subsection (a)(4)(D)(i)(II) of such section
			 804.
								(f)Implementation
			 of Section 804
						(1)Interim
			 ruleThe Secretary may promulgate an interim rule for
			 implementing section 804 of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a) of this
			 section.
						(2)No notice of
			 proposed rulemakingThe interim rule described under paragraph
			 (1) may be developed and promulgated by the Secretary without providing general
			 notice of proposed rulemaking.
						(3)Final
			 ruleNot later than 1 year after the date on which the Secretary
			 promulgates an interim rule under paragraph (1), the Secretary shall, in
			 accordance with procedures under section 553 of title 5, United States Code,
			 promulgate a final rule for implementing such section 804, which may
			 incorporate by reference provisions of the interim rule provided for under
			 paragraph (1), to the extent that such provisions are not modified.
						(g)Consumer
			 educationThe Secretary shall carry out activities that educate
			 consumers—
						(1)with regard to
			 the availability of qualifying drugs for import for personal use from an
			 exporter registered with and approved by the Food and Drug Administration under
			 section 804 of the Federal Food, Drug, and
			 Cosmetic Act, as added by this section, including information on how
			 to verify whether an exporter is registered and approved by use of the Internet
			 website of the Food and Drug Administration and the toll-free telephone number
			 required by this Act;
						(2)that drugs that
			 consumers attempt to import from an exporter that is not registered with and
			 approved by the Food and Drug Administration can be seized by the United States
			 Customs Service and destroyed, and that such drugs may be counterfeit,
			 unapproved, unsafe, or ineffective;
						(3)with regard to
			 the suspension and termination of any registration of a registered importer or
			 exporter under such section 804; and
						(4)with regard to
			 the availability at domestic retail pharmacies of qualifying drugs imported
			 under such section 804 by domestic wholesalers and pharmacies registered with
			 and approved by the Food and Drug Administration.
						(h)Effect on
			 administration practicesNotwithstanding any provision of this
			 Act (and the amendments made by this Act), the practices and policies of the
			 Food and Drug Administration and Bureau of Customs and Border Protection, in
			 effect on January 1, 2004, with respect to the importation of prescription
			 drugs into the United States by an individual, on the person of such
			 individual, for personal use, shall remain in effect.
					(i)Report to
			 CongressThe Federal Trade Commission shall, on an annual basis,
			 submit to Congress a report that describes any action taken during the period
			 for which the report is being prepared to enforce the provisions of section
			 804(n) of the Federal Food, Drug, and Cosmetic Act (as added by this Act),
			 including any pending investigations or civil actions under such
			 section.
					125.Disposition of
			 certain drugs denied admission into United States
					(a)In
			 generalChapter VIII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381 et seq.), as amended by section 124, is further amended by adding at
			 the end the following section:
						
							805.Disposition of
				certain drugs denied admission
								(a)In
				generalThe Secretary of Homeland Security shall deliver to the
				Secretary a shipment of drugs that is imported or offered for import into the
				United States if—
									(1)the shipment has
				a declared value of less than $10,000; and
									(2)(A)the shipping container
				for such drugs does not bear the markings required under section 804(d)(2);
				or
										(B)the Secretary has requested delivery
				of such shipment of drugs.
										(b)No bond or
				exportSection 801(b) does not authorize the delivery to the
				owner or consignee of drugs delivered to the Secretary under subsection (a)
				pursuant to the execution of a bond, and such drugs may not be exported.
								(c)Destruction of
				violative shipmentThe Secretary shall destroy a shipment of
				drugs delivered by the Secretary of Homeland Security to the Secretary under
				subsection (a) if—
									(1)in the case of
				drugs that are imported or offered for import from a registered exporter under
				section 804, the drugs are in violation of any standard described in section
				804(g)(5); or
									(2)in the case of
				drugs that are not imported or offered for import from a registered exporter
				under section 804, the drugs are in violation of a standard referred to in
				section 801(a) or 801(d)(1).
									(d)Certain
				procedures
									(1)In
				generalThe delivery and destruction of drugs under this section
				may be carried out without notice to the importer, owner, or consignee of the
				drugs except as required by section 801(g) or section 804(i)(2). The issuance
				of receipts for the drugs, and recordkeeping activities regarding the drugs,
				may be carried out on a summary basis.
									(2)Objective of
				proceduresProcedures promulgated under paragraph (1) shall be
				designed toward the objective of ensuring that, with respect to efficiently
				utilizing Federal resources available for carrying out this section, a
				substantial majority of shipments of drugs subject to described in subsection
				(c) are identified and destroyed.
									(e)Evidence
				exceptionDrugs may not be destroyed under subsection (c) to the
				extent that the Attorney General of the United States determines that the drugs
				should be preserved as evidence or potential evidence with respect to an
				offense against the United States.
								(f)Rule of
				constructionThis section may not be construed as having any
				legal effect on applicable law with respect to a shipment of drugs that is
				imported or offered for import into the United States and has a declared value
				equal to or greater than
				$10,000.
								.
					(b)ProceduresProcedures
			 for carrying out section 805 of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a), shall be
			 established not later than 90 days after the date of the enactment of this
			 Act.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 90 days after the date of enactment of this Act.
					126.Wholesale
			 distribution of drugs; statements regarding prior sale, purchase, or
			 trade
					(a)Striking of
			 exemptions; applicability to registered exportersSection 503(e)
			 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(e)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 and who is not the manufacturer or an authorized distributor of record
			 of such drug;
							(B)by striking
			 to an authorized distributor of record or; and
							(C)by striking
			 subparagraph (B) and inserting the following:
								
									(B)The fact that a drug subject to
				subsection (b) is exported from the United States does not with respect to such
				drug exempt any person that is engaged in the business of the wholesale
				distribution of the drug from providing the statement described in subparagraph
				(A) to the person that receives the drug pursuant to the export of the
				drug.
									(C)(i)The Secretary shall by
				regulation establish requirements that supersede subparagraph (A) (referred to
				in this subparagraph as alternative requirements) to identify
				the chain of custody of a drug subject to subsection (b) from the manufacturer
				of the drug throughout the wholesale distribution of the drug to a pharmacist
				who intends to sell the drug at retail if the Secretary determines that the
				alternative requirements, which may include standardized anti-counterfeiting or
				track-and-trace technologies, will identify such chain of custody or the
				identity of the discrete package of the drug from which the drug is dispensed
				with equal or greater certainty to the requirements of subparagraph (A), and
				that the alternative requirements are economically and technically
				feasible.
										(ii)When the Secretary promulgates a
				final rule to establish such alternative requirements, the final rule in
				addition shall, with respect to the registration condition established in
				clause (i) of section 804(c)(3)(B), establish a condition equivalent to the
				alternative requirements, and such equivalent condition may be met in lieu of
				the registration condition established in such clause
				(i).
										;
							(2)in paragraph
			 (2)(A), by adding at the end the following: The preceding sentence may
			 not be construed as having any applicability with respect to a registered
			 exporter under section 804.; and
						(3)in paragraph (3),
			 by striking and subsection (d)— in the matter preceding
			 subparagraph (A) and all that follows through the term wholesale
			 distribution means in subparagraph (B) and inserting the
			 following: and subsection (d), the term wholesale
			 distribution means.
						(b)Conforming
			 amendmentSection 503(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 353(d)) is amended by adding at the end the following:
						
							(4)Each manufacturer of a drug subject
				to subsection (b) shall maintain at its corporate offices a current list of the
				authorized distributors of record of such drug.
							(5)For purposes of this subsection, the
				term authorized distributors of record means those distributors
				with whom a manufacturer has established an ongoing relationship to distribute
				such manufacturer’s
				products.
							.
					(c)Effective
			 date
						(1)In
			 generalThe amendments made by paragraphs (1) and (3) of
			 subsection (a) and by subsection (b) shall take effect on January 1,
			 2010.
						(2)Drugs imported
			 by registered importers under Section
			 804Notwithstanding paragraph
			 (1), the amendments made by paragraphs (1) and (3) of subsection (a) and by
			 subsection (b) shall take effect on the date that is 90 days after the date of
			 enactment of this Act with respect to qualifying drugs imported under section
			 804 of the Federal Food, Drug, and Cosmetic
			 Act, as added by section 4.
						(3)Effect with
			 respect to registered exportersThe amendment made by subsection
			 (a)(2) shall take effect on the date that is 90 days after the date of
			 enactment of this Act.
						(4)Alternative
			 requirementsThe Secretary shall issue regulations to establish
			 the alternative requirements, referred to in the amendment made by subsection
			 (a)(1), that take effect not later than January 1, 2010.
						(5)Intermediate
			 requirementsThe Secretary shall by regulation require the use of
			 standardized anti-counterfeiting or track-and-trace technologies on
			 prescription drugs at the case and pallet level effective not later than 1 year
			 after the date of enactment of this Act.
						(6)Additional
			 requirements
							(A)In
			 generalNotwithstanding any other provision of this section, the
			 Secretary shall, not later than 18 months after the date of enactment of this
			 Act, require that the packaging of any prescription drug incorporates—
								(i)a
			 standardized numerical identifier unique to each package of such drug, applied
			 at the point of manufacturing and repackaging (in which case the numerical
			 identifier shall be linked to the numerical identifier applied at the point of
			 manufacturing); and
								(ii)(I)overt optically
			 variable counterfeit-resistant technologies that—
										(aa)are visible to the naked eye,
			 providing for visual identification of product authenticity without the need
			 for readers, microscopes, lighting devices, or scanners;
										(bb)are similar to that used by the
			 Bureau of Engraving and Printing to secure United States currency;
										(cc)are manufactured and distributed in a
			 highly secure, tightly controlled environment; and
										(dd)incorporate additional layers of
			 nonvisible convert security features up to and including forensic capability,
			 as described in subparagraph (B); or
										(II)technologies that have a function of
			 security comparable to that described in subclause (I), as determined by the
			 Secretary.
									(B)Standards for
			 packagingFor the purpose of making it more difficult to
			 counterfeit the packaging of drugs subject to this paragraph, the manufacturers
			 of such drugs shall incorporate the technologies described in subparagraph (A)
			 into at least 1 additional element of the physical packaging of the drugs,
			 including blister packs, shrink wrap, package labels, package seals, bottles,
			 and boxes.
							127.Internet sales
			 of prescription drugs
					(a)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 503A the following:
						
							503B.Internet
				sales of prescription drugs
								(a)Requirements
				regarding information on Internet site
									(1)In
				generalA person may not dispense a prescription drug pursuant to
				a sale of the drug by such person if—
										(A)the purchaser of
				the drug submitted the purchase order for the drug, or conducted any other part
				of the sales transaction for the drug, through an Internet site;
										(B)the person
				dispenses the drug to the purchaser by mailing or shipping the drug to the
				purchaser; and
										(C)such site, or any
				other Internet site used by such person for purposes of sales of a prescription
				drug, fails to meet each of the requirements specified in paragraph (2), other
				than a site or pages on a site that—
											(i)are not intended
				to be accessed by purchasers or prospective purchasers; or
											(ii)provide an
				Internet information location tool within the meaning of section 231(e)(5) of
				the Communications Act of 1934 (47
				U.S.C. 231(e)(5)).
											(2)RequirementsWith
				respect to an Internet site, the requirements referred to in subparagraph (C)
				of paragraph (1) for a person to whom such paragraph applies are as
				follows:
										(A)Each page of the
				site shall include either the following information or a link to a page that
				provides the following information:
											(i)The name of such
				person.
											(ii)Each State in
				which the person is authorized by law to dispense prescription drugs.
											(iii)The address and
				telephone number of each place of business of the person with respect to sales
				of prescription drugs through the Internet, other than a place of business that
				does not mail or ship prescription drugs to purchasers.
											(iv)The name of each
				individual who serves as a pharmacist for prescription drugs that are mailed or
				shipped pursuant to the site, and each State in which the individual is
				authorized by law to dispense prescription drugs.
											(v)If the person
				provides for medical consultations through the site for purposes of providing
				prescriptions, the name of each individual who provides such consultations;
				each State in which the individual is licensed or otherwise authorized by law
				to provide such consultations or practice medicine; and the type or types of
				health professions for which the individual holds such licenses or other
				authorizations.
											(B)A link to which
				paragraph (1) applies shall be displayed in a clear and prominent place and
				manner, and shall include in the caption for the link the words
				licensing and contact information.
										(b)Internet sales
				without appropriate medical relationships
									(1)In
				generalExcept as provided in paragraph (2), a person may not
				dispense a prescription drug, or sell such a drug, if—
										(A)for purposes of
				such dispensing or sale, the purchaser communicated with the person through the
				Internet;
										(B)the patient for
				whom the drug was dispensed or purchased did not, when such communications
				began, have a prescription for the drug that is valid in the United
				States;
										(C)pursuant to such
				communications, the person provided for the involvement of a practitioner, or
				an individual represented by the person as a practitioner, and the practitioner
				or such individual issued a prescription for the drug that was
				purchased;
										(D)the person knew,
				or had reason to know, that the practitioner or the individual referred to in
				subparagraph (C) did not, when issuing the prescription, have a qualifying
				medical relationship with the patient; and
										(E)the person
				received payment for the dispensing or sale of the drug.
										For
				purposes of subparagraph (E), payment is received if money or other valuable
				consideration is received.(2)ExceptionsParagraph
				(1) does not apply to—
										(A)the dispensing or
				selling of a prescription drug pursuant to telemedicine practices sponsored
				by—
											(i)a
				hospital that has in effect a provider agreement under title XVIII of the
				Social Security Act (relating to the
				Medicare program); or
											(ii)a group practice
				that has not fewer than 100 physicians who have in effect provider agreements
				under such title; or
											(B)the dispensing or
				selling of a prescription drug pursuant to practices that promote the public
				health, as determined by the Secretary by regulation.
										(3)Qualifying
				medical relationship
										(A)In
				generalWith respect to issuing a prescription for a drug for a
				patient, a practitioner has a qualifying medical relationship with the patient
				for purposes of this section if—
											(i)at least one
				in-person medical evaluation of the patient has been conducted by the
				practitioner; or
											(ii)the practitioner
				conducts a medical evaluation of the patient as a covering practitioner.
											(B)In-person
				medical evaluationA medical evaluation by a practitioner is an
				in-person medical evaluation for purposes of this section if the practitioner
				is in the physical presence of the patient as part of conducting the
				evaluation, without regard to whether portions of the evaluation are conducted
				by other health professionals.
										(C)Covering
				practitionerWith respect to a patient, a practitioner is a
				covering practitioner for purposes of this section if the practitioner conducts
				a medical evaluation of the patient at the request of a practitioner who has
				conducted at least one in-person medical evaluation of the patient and is
				temporarily unavailable to conduct the evaluation of the patient. A
				practitioner is a covering practitioner without regard to whether the
				practitioner has conducted any in-person medical evaluation of the patient
				involved.
										(4)Rules of
				construction
										(A)Individuals
				represented as practitionersA person who is not a practitioner
				(as defined in subsection (e)(1)) lacks legal capacity under this section to
				have a qualifying medical relationship with any patient.
										(B)Standard
				practice of pharmacyParagraph (1) may not be construed as
				prohibiting any conduct that is a standard practice in the practice of
				pharmacy.
										(C)Applicability
				of requirementsParagraph (3) may not be construed as having any
				applicability beyond this section, and does not affect any State law, or
				interpretation of State law, concerning the practice of medicine.
										(c)Actions by
				States
									(1)In
				generalWhenever an attorney general of any State has reason to
				believe that the interests of the residents of that State have been or are
				being threatened or adversely affected because any person has engaged or is
				engaging in a pattern or practice that violates section 301(l), the State may
				bring a civil action on behalf of its residents in an appropriate district
				court of the United States to enjoin such practice, to enforce compliance with
				such section (including a nationwide injunction), to obtain damages,
				restitution, or other compensation on behalf of residents of such State, to
				obtain reasonable attorneys fees and costs if the State prevails in the civil
				action, or to obtain such further and other relief as the court may deem
				appropriate.
									(2)NoticeThe
				State shall serve prior written notice of any civil action under paragraph (1)
				or (5)(B) upon the Secretary and provide the Secretary with a copy of its
				complaint, except that if it is not feasible for the State to provide such
				prior notice, the State shall serve such notice immediately upon instituting
				such action. Upon receiving a notice respecting a civil action, the Secretary
				shall have the right—
										(A)to intervene in
				such action;
										(B)upon so
				intervening, to be heard on all matters arising therein; and
										(C)to file petitions
				for appeal.
										(3)ConstructionFor
				purposes of bringing any civil action under paragraph (1), nothing in this
				chapter shall prevent an attorney general of a State from exercising the powers
				conferred on the attorney general by the laws of such State to conduct
				investigations or to administer oaths or affirmations or to compel the
				attendance of witnesses or the production of documentary and other
				evidence.
									(4)Venue; service
				of processAny civil action brought under paragraph (1) in a
				district court of the United States may be brought in the district in which the
				defendant is found, is an inhabitant, or transacts business or wherever venue
				is proper under section 1391 of title 28, United States Code. Process in such
				an action may be served in any district in which the defendant is an inhabitant
				or in which the defendant may be found.
									(5)Actions by
				other State officials
										(A)Nothing contained
				in this section shall prohibit an authorized State official from proceeding in
				State court on the basis of an alleged violation of any civil or criminal
				statute of such State.
										(B)In addition to
				actions brought by an attorney general of a State under paragraph (1), such an
				action may be brought by officers of such State who are authorized by the State
				to bring actions in such State on behalf of its residents.
										(d)Effect of
				SectionThis section shall not apply to a person that is a
				registered exporter under section 804.
								(e)General
				definitionsFor purposes of this section:
									(1)The term
				practitioner means a practitioner referred to in section 503(b)(1)
				with respect to issuing a written or oral prescription.
									(2)The term
				prescription drug means a drug that is described in section
				503(b)(1).
									(3)The term
				qualifying medical relationship, with respect to a practitioner
				and a patient, has the meaning indicated for such term in subsection
				(b).
									(f)Internet-Related
				definitions
									(1)In
				generalFor purposes of this section:
										(A)The term
				Internet means collectively the myriad of computer and
				telecommunications facilities, including equipment and operating software,
				which comprise the interconnected world-wide network of networks that employ
				the transmission control protocol/internet protocol, or any predecessor or
				successor protocols to such protocol, to communicate information of all kinds
				by wire or radio.
										(B)The term
				link, with respect to the Internet, means one or more letters,
				words, numbers, symbols, or graphic items that appear on a page of an Internet
				site for the purpose of serving, when activated, as a method for executing an
				electronic command—
											(i)to move from
				viewing one portion of a page on such site to another portion of the
				page;
											(ii)to move from
				viewing one page on such site to another page on such site; or
											(iii)to move from
				viewing a page on one Internet site to a page on another Internet site.
											(C)The term
				page, with respect to the Internet, means a document or other file
				accessed at an Internet site.
										(D)(i)The terms
				site and address, with respect to the Internet, mean
				a specific location on the Internet that is determined by Internet Protocol
				numbers. Such term includes the domain name, if any.
											(ii)The term domain name
				means a method of representing an Internet address without direct reference to
				the Internet Protocol numbers for the address, including methods that use
				designations such as .com, .edu,
				.gov, .net, or .org.
											(iii)The term Internet Protocol
				numbers includes any successor protocol for determining a specific
				location on the Internet.
											(2)Authority of
				SecretaryThe Secretary may by regulation modify any definition
				under paragraph (1) to take into account changes in technology.
									(g)Interactive
				computer service; advertisingNo provider of an interactive
				computer service, as defined in section 230(f)(2) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)(2)), or of advertising services shall be liable under this section for
				dispensing or selling prescription drugs in violation of this section on
				account of another person’s selling or dispensing such drugs, provided that the
				provider of the interactive computer service or of advertising services does
				not own or exercise corporate control over such
				person.
								.
					(b)Inclusion as
			 prohibited ActSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by inserting after paragraph (k) the following:
						
							(l)The dispensing or
				selling of a prescription drug in violation of section
				503B.
							.
					(c)Internet sales
			 of prescription drugs; consideration by Secretary of practices and procedures
			 for certification of legitimate businessesIn carrying out
			 section 503B of the Federal Food, Drug, and
			 Cosmetic Act (as added by subsection (a) of this section), the
			 Secretary of Health and Human Services shall take into consideration the
			 practices and procedures of public or private entities that certify that
			 businesses selling prescription drugs through Internet sites are legitimate
			 businesses, including practices and procedures regarding disclosure formats and
			 verification programs.
					(d)Reports
			 regarding Internet-Related violations of Federal and State laws on dispensing
			 of drugs
						(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this subsection as the Secretary) shall, pursuant to the
			 submission of an application meeting the criteria of the Secretary, make an
			 award of a grant or contract to the National Clearinghouse on Internet
			 Prescribing (operated by the Federation of State Medical Boards) for the
			 purpose of—
							(A)identifying
			 Internet sites that appear to be in violation of Federal or State laws
			 concerning the dispensing of drugs;
							(B)reporting such
			 sites to State medical licensing boards and State pharmacy licensing boards,
			 and to the Attorney General and the Secretary, for further investigation;
			 and
							(C)submitting, for
			 each fiscal year for which the award under this subsection is made, a report to
			 the Secretary describing investigations undertaken with respect to violations
			 described in subparagraph (A).
							(2)Authorization
			 of appropriationsFor the purpose of carrying out paragraph (1),
			 there is authorized to be appropriated $100,000 for each of the first 3 fiscal
			 years in which this section is in effect.
						(e)Effective
			 dateThe amendments made by subsections (a) and (b) take effect
			 90 days after the date of enactment of this Act, without regard to whether a
			 final rule to implement such amendments has been promulgated by the Secretary
			 of Health and Human Services under section 701(a) of the
			 Federal Food, Drug, and Cosmetic
			 Act. The preceding sentence may not be construed as affecting the
			 authority of such Secretary to promulgate such a final rule.
					128.Prohibiting
			 payments to unregistered foreign pharmacies
					(a)In
			 generalSection 303 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 333) is amended by adding at the end the following:
						
							(g)Restricted
				transactions
								(1)In
				generalThe introduction of restricted transactions into a
				payment system or the completion of restricted transactions using a payment
				system is prohibited.
								(2)Payment
				system
									(A)In
				generalThe term payment system means a system
				used by a person described in subparagraph (B) to effect a credit transaction,
				electronic fund transfer, or money transmitting service that may be used in
				connection with, or to facilitate, a restricted transaction, and
				includes—
										(i)a
				credit card system;
										(ii)an
				international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting service;
				and
										(iii)any other
				system that is centrally managed and is primarily engaged in the transmission
				and settlement of credit transactions, electronic fund transfers, or money
				transmitting services.
										(B)Persons
				describedA person referred to in subparagraph (A) is—
										(i)a
				creditor;
										(ii)a credit card
				issuer;
										(iii)a financial
				institution;
										(iv)an operator of a
				terminal at which an electronic fund transfer may be initiated;
										(v)a
				money transmitting business; or
										(vi)a participant in
				an international, national, regional, or local network used to effect a credit
				transaction, electronic fund transfer, or money transmitting service.
										(3)Restricted
				transactionThe term restricted transaction means
				a transaction or transmittal, on behalf of an individual who places an unlawful
				drug importation request to any person engaged in the operation of an
				unregistered foreign pharmacy, of—
									(A)credit, or the
				proceeds of credit, extended to or on behalf of the individual for the purpose
				of the unlawful drug importation request (including credit extended through the
				use of a credit card);
									(B)an electronic
				fund transfer or funds transmitted by or through a money transmitting business,
				or the proceeds of an electronic fund transfer or money transmitting service,
				from or on behalf of the individual for the purpose of the unlawful drug
				importation request;
									(C)a check, draft,
				or similar instrument which is drawn by or on behalf of the individual for the
				purpose of the unlawful drug importation request and is drawn on or payable at
				or through any financial institution; or
									(D)the proceeds of
				any other form of financial transaction (identified by the Board by regulation)
				that involves a financial institution as a payor or financial intermediary on
				behalf of or for the benefit of the individual for the purpose of the unlawful
				drug importation request.
									(4)Unlawful drug
				importation requestThe term unlawful drug importation
				request means the request, or transmittal of a request, made to an
				unregistered foreign pharmacy for a prescription drug by mail (including a
				private carrier), facsimile, phone, or electronic mail, or by a means that
				involves the use, in whole or in part, of the Internet.
								(5)Unregistered
				foreign pharmacyThe term unregistered foreign
				pharmacy means a person in a country other than the United States that
				is not a registered exporter under section 804.
								(6)Other
				definitions
									(A)Credit;
				creditor; credit cardThe terms credit,
				‘creditor’, and credit card have the meanings given the terms in
				section 103 of the Truth in Lending Act (15 U.S.C. 1602).
									(B)Access device;
				electronic fund transferThe terms access device
				and electronic fund transfer—
										(i)have the meaning
				given the term in section 903 of the Electronic Fund Transfer Act (15 U.S.C.
				1693a); and
										(ii)the term
				electronic fund transfer also includes any fund transfer covered
				under Article 4A of the Uniform Commercial Code, as in effect in any
				State.
										(C)Financial
				institutionThe term financial institution—
										(i)has the meaning
				given the term in section 903 of the Electronic Transfer Fund Act (15 U.S.C.
				1693a); and
										(ii)includes a
				financial institution (as defined in section 509 of the Gramm-Leach-Bliley Act
				(15 U.S.C. 6809)).
										(D)Money
				transmitting business; money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meaning given the terms in section 5330(d) of title
				31, United States Code.
									(E)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
									(7)Policies and
				procedures required to prevent restricted transactions
									(A)RegulationsThe
				Board shall promulgate regulations requiring—
										(i)an operator of a
				credit card system;
										(ii)an operator of
				an international, national, regional, or local network used to effect a credit
				transaction, an electronic fund transfer, or a money transmitting
				service;
										(iii)an operator of
				any other payment system that is centrally managed and is primarily engaged in
				the transmission and settlement of credit transactions, electronic transfers or
				money transmitting services where at least one party to the transaction or
				transfer is an individual; and
										(iv)any other person
				described in paragraph (2)(B) and specified by the Board in such
				regulations,
										to
				establish policies and procedures that are reasonably designed to prevent the
				introduction of a restricted transaction into a payment system or the
				completion of a restricted transaction using a payment system(B)Requirements
				for policies and proceduresIn promulgating regulations under
				subparagraph (A), the Board shall—
										(i)identify types of
				policies and procedures, including nonexclusive examples, that shall be
				considered to be reasonably designed to prevent the introduction of restricted
				transactions into a payment system or the completion of restricted transactions
				using a payment system; and
										(ii)to the extent
				practicable, permit any payment system, or person described in paragraph
				(2)(B), as applicable, to choose among alternative means of preventing the
				introduction or completion of restricted transactions.
										(C)No liability
				for blocking or refusing to honor restricted transaction
										(i)In
				generalA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, and any
				participant in such payment system that prevents or otherwise refuses to honor
				transactions in an effort to implement the policies and procedures required
				under this subsection or to otherwise comply with this subsection shall not be
				liable to any party for such action.
										(ii)ComplianceA
				person described in paragraph (2)(B) meets the requirements of this subsection
				if the person relies on and complies with the policies and procedures of a
				payment system of which the person is a member or in which the person is a
				participant, and such policies and procedures of the payment system comply with
				the requirements of the regulations promulgated under subparagraph (A).
										(D)Enforcement
										(i)In
				generalThis section shall be enforced by the Federal functional
				regulators and the Federal Trade Commission under applicable law in the manner
				provided in section 505(a) of the Gramm-Leach-Bliley Act (15 U.S.C.
				6805(a)).
										(ii)Factors to be
				consideredIn considering any enforcement action under this
				subsection against a payment system or person described in paragraph (2)(B),
				the Federal functional regulators and the Federal Trade Commission shall
				consider the following factors:
											(I)The extent to
				which the payment system or person knowingly permits restricted
				transactions.
											(II)The history of
				the payment system or person in connection with permitting restricted
				transactions.
											(III)The extent to
				which the payment system or person has established and is maintaining policies
				and procedures in compliance with regulations prescribed under this
				subsection.
											(8)Transactions
				permittedA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, is
				authorized to engage in transactions with foreign pharmacies in connection with
				investigating violations or potential violations of any rule or requirement
				adopted by the payment system or person in connection with complying with
				paragraph (7). A payment system, or such a person, and its agents and employees
				shall not be found to be in violation of, or liable under, any Federal, State
				or other law by virtue of engaging in any such transaction.
								(9)Relation to
				State lawsNo requirement, prohibition, or liability may be
				imposed on a payment system, or a person described in paragraph (2)(B) that is
				subject to a regulation issued under this subsection, under the laws of any
				state with respect to any payment transaction by an individual because the
				payment transaction involves a payment to a foreign pharmacy.
								(10)Timing of
				requirementsA payment system, or a person described in paragraph
				(2)(B) that is subject to a regulation issued under this subsection, must adopt
				policies and procedures reasonably designed to comply with any regulations
				required under paragraph (7) within 60 days after such regulations are issued
				in final
				form.
								.
					(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 day that is 90 days after the date of enactment of this Act.
					(c)ImplementationThe
			 Board of Governors of the Federal Reserve System shall promulgate regulations
			 as required by subsection (g)(7) of section 303 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333), as added by subsection (a), not later than 90
			 days after the date of enactment of this Act.
					129.Importation
			 exemption under Controlled Substances Import and Export ActSection 1006(a)(2) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 956(a)(2)) is amended by striking
			 not import the controlled substance into the United States in an amount
			 that exceeds 50 dosage units of the controlled substance. and inserting
			 import into the United States not more than 10 dosage units combined of
			 all such controlled substances..
				130.SeverabilityIf any provision of this subtitle, an
			 amendment by this subtitle, or the application of such provision or amendment
			 to any person or circumstance is held to be unconstitutional, the remainder of
			 this subtitle, the amendments made by this subtitle, and the application of the
			 provisions of such to any person or circumstance shall not affected
			 thereby.
				DRoyalties under
			 offshore oil and gas leases
				141.Price
			 thresholds for royalty suspension provisions
					(a)In
			 generalThe Secretary of the
			 Interior (referred to in this subtitle as the Secretary) shall
			 agree to a request by any lessee to amend any lease issued for any Central and
			 Western Gulf of Mexico tract during the period of January 1, 1998, through
			 December 31, 1999, to incorporate price thresholds applicable to royalty
			 suspension provisions, that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(b)Effective
			 date
						(1)In
			 generalAny lease amended
			 under subsection (a) shall impose the new or revised price thresholds effective
			 beginning October 1, 2006.
						(2)Existing
			 provisionsExisting lease
			 provisions in a lease amended under subsection (a) shall apply through
			 September 30, 2006.
						142.Clarification
			 of authority to impose price thresholds for certain lease salesCongress reaffirms the authority of the
			 Secretary under section 8(a)(1)(H) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(a)(1)(H)) to vary, based on the price of production from a lease,
			 the suspension of royalties under any lease subject to section 304 of the Outer
			 Continental Shelf Deep Water Royalty Relief Act (43 U.S.C. 1337; Public Law
			 104–58).
				143.Eligibility for new
			 leases and the transfer of leases; conservation of resources fees
					(a)DefinitionsIn
			 this section—
						(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
							(A)in existence on
			 the date of enactment of this Act;
							(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
							(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
							(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
						(b)Issuance of new
			 leases
						(1)In
			 generalThe Secretary shall not issue any new lease that
			 authorizes the production of oil or natural gas in the Gulf of Mexico under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless—
							(A)the person has
			 renegotiated each covered lease with respect to which the person is a lessee,
			 to modify the payment responsibilities of the person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
							(B)the person
			 has—
								(i)paid
			 all fees established by the Secretary under subsection (c) that are due with
			 respect to each covered lease for which the person is a lessee; or
								(ii)entered into an
			 agreement with the Secretary under which the person is obligated to pay the
			 fees.
								(2)Persons
			 describedA person referred to in paragraph (1) is—
							(A)a lessee
			 that—
								(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
								(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
								(B)any other person
			 or entity who has any direct or indirect interest in, or who derives any
			 benefit from, a covered lease.
							(3)Multiple
			 lessees
							(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
							(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
							(c)Conservation of
			 resources fees
						(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall establish, by regulation, a conservation of
			 resources fee for producing Federal oil and gas leases in the Gulf of
			 Mexico.
						(2)Producing lease
			 fee termsThe fee under paragraph (1)—
							(A)subject to
			 subparagraph (C), shall apply to covered leases that are producing
			 leases;
							(B)shall be set at $9 per barrel for oil and
			 $1.25 per million Btu for gas, respectively, in 2005 dollars; and
							(C)shall apply only to production of oil or
			 gas occurring—
								(i)in
			 any calendar year in which the arithmetic average of the daily closing prices
			 for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds
			 $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars;
			 and
								(ii)on
			 or after October 1, 2006.
								(3)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 subsection shall be treated as offsetting receipts.
						(d)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.),
			 unless—
						(1)the lessee or
			 other person has—
							(A)renegotiated all
			 covered leases of the lessee or other person; and
							(B)entered into an
			 agreement with the Secretary to modify the terms of all covered leases of the
			 lessee or other person to include limitations on royalty relief based on market
			 prices that are equal to or less than the price thresholds described in clauses
			 (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(a)(3)(C)); or
							(2)the lessee or
			 other person has—
							(A)paid all fees
			 established by the Secretary under subsection (c) that are due with respect to
			 each covered lease for which the person is a lessee; or
							(B)entered into an
			 agreement with the Secretary under which the person is obligated to pay the
			 fees.
							IIRevenue
			 enhancements
			200.Amendment of 1986
			 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			ARescission of
			 various tax cuts for millionaire taxpayers
				201.Repeal of top
			 income tax rate reduction for taxpayers with $1,000,000 or more of taxable
			 income
					(a)In
			 generalSection 1(i)
			 (relating to rate reductions) is amended by redesignating paragraph (3) as
			 paragraph (4) and by inserting after paragraph (2) the following new
			 paragraph:
						
							(3)Exception for
				taxpayers with taxable income of $1,000,000, or moreNotwithstanding paragraph (2), in the case
				of taxable years beginning in a calender year after 2007, the last item in the
				fourth column of the table under paragraph (2) shall be applied by substituting
				39.6% for 35.0% with respect to taxable income in
				excess of $1,000,000 ($500,000 in the case of taxpayers to whom subsection (d)
				applies).
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					(c)Application of
			 egtrra sunsetThe amendment made by this section shall be subject
			 to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 to
			 the same extent and in the same manner as the provision of such Act to which
			 such amendment relates.
					202.Elimination of
			 the scheduled phaseout of the limitations on personal exemptions and itemized
			 deductions for taxpayers earning in excess of $1,000,000
					(a)Personal
			 exemptionsSection 151(d)(3)(E) is amended by adding at the end
			 the following new clause:
						
							(iii)ExceptionThis
				subparagraph shall not apply with respect to any taxpayer whose adjusted gross
				income for the taxable year exceeds $1,000,000 ($500,000 in the case of a
				married individual filing a separate
				return).
							.
					(b)Itemized
			 deductionsSection 68(f) amended by adding at the end the
			 following new paragraph:
						
							(3)ExceptionThis subsection shall not apply with
				respect to any taxpayer whose adjusted gross income for the taxable year
				exceeds $1,000,000 ($500,000 in the case of a married individual filing a
				separate
				return).
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					(d)Application of
			 EGTRRA sunsetThe amendments made by this section shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 to the same extent and in the same manner as the provision of such Act to
			 which such amendment relates.
					203.Modification
			 of tax rates on capital gains and dividends for taxpayers with $1,000,000 or
			 more of taxable income
					(a)In
			 generalSection 1(h) is amended by adding at the end the
			 following new paragraph:
						
							(12)Modified rates
				for individuals with $1,000,000 or more of taxable incomeIf a
				taxpayer has taxable income of $1,000,000 ($500,000 in the case of taxpayers to
				whom subsection (d) applies) or more for any taxable year—
								(A)paragraph (11)
				(relating to dividends taxed as capital gain) shall not apply to any qualified
				dividend income of the taxpayer for the taxable year, and
								(B)paragraph (1)(C)
				shall be applied by substituting 20 percent for 15
				percent with respect to the adjusted net capital gain of the taxpayer
				for the taxable year, determined by only taking into account gain or loss
				properly allocable to the portion of the taxable year after December 31,
				2007.
								
					(b)Application to
			 minimum taxSection 55(b)(3) is amended by adding at the end the
			 following new sentence: In the case of a taxpayer with alternative
			 minimum taxable income of $1,000,000 ($500,000 in the case of taxpayers to whom
			 section 1(d) applies) or more for any taxable year, the rules of section
			 1(h)(12) shall apply for purposes of this paragraph.
					(c)Effective
			 dates
						(1)Capital
			 gainsSection 1(h)(12)(B) of the Internal Revenue Code of 1986
			 (as added by paragraph (1)) shall apply to taxable years beginning after
			 December 31, 2007.
						(2)Dividend
			 ratesSection 1(h)(12)(A) of such Code (as added by paragraph
			 (1)) shall apply to dividends received after December 31, 2007.
						(d)Application of
			 jgtrra sunsetThe amendments made by this section shall be
			 subject to section 303 of the Jobs and Growth Tax Relief Reconciliation Act of
			 2003 to the same extent and in the same manner as the provision of such Act to
			 which such amendment relates.
					BProvisions to
			 discourage offshore shelters and expatriation
				211.Taxation of income
			 of controlled foreign corporations attributable to imported property
					(a)General
			 RuleSubsection (a) of section 954 (defining foreign base company
			 income) is amended by striking and at the end of paragraph (4),
			 by striking the period at the end of paragraph (5) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(6)imported property
				income for the taxable year (determined under subsection (j) and reduced as
				provided in subsection
				(b)(5)).
							.
					(b)Definition of
			 Imported Property IncomeSection 954 is amended by adding at the
			 end the following new subsection:
						
							(j)Imported
				Property Income
								(1)In
				generalFor purposes of subsection (a)(6), the term
				imported property income means income (whether in the form of
				profits, commissions, fees, or otherwise) derived in connection with—
									(A)manufacturing,
				producing, growing, or extracting imported property;
									(B)the sale,
				exchange, or other disposition of imported property; or
									(C)the lease,
				rental, or licensing of imported property.
									Such term
				shall not include any foreign oil and gas extraction income (within the meaning
				of section 907(c)) or any foreign oil related income (within the meaning of
				section 907(c)).(2)Imported
				propertyFor purposes of this subsection—
									(A)In
				generalExcept as otherwise provided in this paragraph, the term
				imported property means property which is imported into the United
				States by the controlled foreign corporation or a related person.
									(B)Imported
				property includes certain property imported by unrelated
				personsThe term imported property includes any
				property imported into the United States by an unrelated person if, when such
				property was sold to the unrelated person by the controlled foreign corporation
				(or a related person), it was reasonable to expect that—
										(i)such property
				would be imported into the United States; or
										(ii)such property
				would be used as a component in other property which would be imported into the
				United States.
										(C)Exception for
				property subsequently exportedThe term imported
				property does not include any property which is imported into the United
				States and which—
										(i)before
				substantial use in the United States, is sold, leased, or rented by the
				controlled foreign corporation or a related person for direct use, consumption,
				or disposition outside the United States; or
										(ii)is used by the
				controlled foreign corporation or a related person as a component in other
				property which is so sold, leased, or rented.
										(D)Exception for
				certain agricultural commoditiesThe term imported
				property does not include any agricultural commodity which is not grown
				in the United States in commercially marketable quantities.
									(3)Definitions and
				special rules
									(A)ImportFor
				purposes of this subsection, the term import means entering, or
				withdrawal from warehouse, for consumption or use. Such term includes any grant
				of the right to use intangible property (as defined in section 936(h)(3)(B)) in
				the United States.
									(B)United
				statesFor purposes of this subsection, the term United
				States includes the Commonwealth of Puerto Rico, the Virgin Islands of
				the United States, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
									(C)Unrelated
				personFor purposes of this subsection, the term unrelated
				person means any person who is not a related person with respect to the
				controlled foreign corporation.
									(D)Coordination
				with foreign base company sales incomeFor purposes of this
				section, the term foreign base company sales income shall not
				include any imported property
				income.
									.
					(c)Separate
			 Application of Limitations on Foreign Tax Credit for Imported Property
			 Income
						(1)In
			 generalParagraph (1) of section 904(d) (relating to separate
			 application of section with respect to certain categories of income) is amended
			 by striking and at the end of subparagraph (A), by redesignating
			 subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A)
			 the following new subparagraph:
							
								(B)imported property
				income,
				and
								.
						(2)Imported
			 property income definedParagraph (2) of section 904(d) is
			 amended by redesignating subparagraphs (I) and (J) as subparagraphs (J) and
			 (K), respectively, and by inserting after subparagraph (H) the following new
			 subparagraph:
							
								(I)Imported
				property incomeThe term imported property income
				means any income received or accrued by any person which is of a kind which
				would be imported property income (as defined in section
				954(j)).
								.
						(3)Conforming
			 amendmentClause (ii) of section 904(d)(2)(A) is amended by
			 inserting or imported property income after passive
			 category income.
						(d)Technical
			 Amendments
						(1)Clause (iii) of
			 section 952(c)(1)(B) (relating to certain prior year deficits may be taken into
			 account) is amended—
							(A)by redesignating
			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),
			 and
							(B)by inserting
			 after subclause (I) the following new subclause:
								
									(II)imported
				property
				income,
									.
							(2)Paragraph (5) of
			 section 954(b) (relating to deductions to be taken into account) is amended by
			 striking and the foreign base company oil related income and
			 inserting the foreign base company oil related income, and the imported
			 property income.
						(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders within which or with
			 which such taxable years of such foreign corporations end.
					212.Tax treatment of
			 controlled foreign corporations established in tax havens
					(a)In
			 generalSubchapter C of
			 chapter 80 (relating to provisions affecting more than one subtitle) is amended
			 by adding at the end the following new section:
						
							7875.Controlled foreign
				corporations in tax havens treated as domestic corporations
								(a)General
				ruleIf a controlled foreign
				corporation is a tax-haven CFC, then, notwithstanding section 7701(a)(4), such
				corporation shall be treated for purposes of this title as a domestic
				corporation.
								(b)Tax-Haven
				CFCFor purposes of this
				section—
									(1)In
				generalThe term
				tax-haven CFC means, with respect to any taxable year, a foreign
				corporation which—
										(A)was created or organized under the laws of
				a tax-haven country, and
										(B)is a controlled foreign corporation
				(determined without regard to this section) for an uninterrupted period of 30
				days or more during the taxable year.
										(2)ExceptionThe term tax-haven CFC does
				not include a foreign corporation for any taxable year if substantially all of
				its income for the taxable year is derived from the active conduct of trades or
				businesses within the country under the laws of which the corporation was
				created or organized.
									(c)Tax-Haven
				countryFor purposes of this
				section—
									(1)In
				generalThe term
				tax-haven country means any of the following:
										
											
												
													AndorraGuernseyPanama
													
													AnguillaIsle of
						ManSamoa
													
													Antigua and
						BarbudaJerseySan Marino
													
													ArubaLiberiaFederation of 
													
													Commonwealth of the
						Principality of Saint 
													
													  Bahamas Liechtenstein Christopher 
													
													BahrainRepublic of the
						 and Nevis
													
													Barbados MaldivesSaint Lucia
													
													BelizeMaltaSaint Vincent 
													
													BermudaRepublic of the
						 and the 
													
													British Virgin
						Islands Marshall Islands Grenadines 
													
													Cayman
						IslandsMauritiusRepublic of the 
													
													Cook
						IslandsPrincipality of Monaco Seychelles
													
													CyprusMontserratTonga
													
													Commonwealth of
						theRepublic of NauruTurks and Caicos 
													
													
						 DominicaNetherlands Republic of 
													
													Gibraltar Antilles Vanuatu
													
													Grenada Niue
													
												
											
										
									(2)Secretarial
				authorityThe Secretary may
				remove or add a foreign jurisdiction from the list of tax-haven countries under
				paragraph (1) if the Secretary determines such removal or addition is
				consistent with the purposes of this
				section.
									.
					(b)Conforming
			 amendmentThe table of
			 sections for subchapter C of chapter 80 is amended by adding at the end the
			 following new item:
						
							
								Sec. 7875. Controlled foreign
				corporations in tax havens treated as domestic
				corporations.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					213.Revision of tax
			 rules on expatriation of individuals
					(a)In
			 generalSubpart A of part II of subchapter N of chapter 1 is
			 amended by inserting after section 877 the following new section:
						
							877A.Tax
				responsibilities of expatriation
								(a)General
				rulesFor purposes of this subtitle—
									(1)Mark to
				marketExcept as provided in subsections (d) and (f), all
				property of a covered expatriate to whom this section applies shall be treated
				as sold on the day before the expatriation date for its fair market
				value.
									(2)Recognition of
				gain or lossIn the case of any sale under paragraph (1)—
										(A)notwithstanding
				any other provision of this title, any gain arising from such sale shall be
				taken into account for the taxable year of the sale, and
										(B)any loss arising
				from such sale shall be taken into account for the taxable year of the sale to
				the extent otherwise provided by this title, except that section 1091 shall not
				apply to any such loss.
										Proper adjustment shall be made in
				the amount of any gain or loss subsequently realized for gain or loss taken
				into account under the preceding sentence.(3)Exclusion for
				certain gain
										(A)In
				generalThe amount which, but for this paragraph, would be
				includible in the gross income of any individual by reason of this section
				shall be reduced (but not below zero) by $600,000. For purposes of this
				paragraph, allocable expatriation gain taken into account under subsection
				(f)(2) shall be treated in the same manner as an amount required to be
				includible in gross income.
										(B)Cost-of-living
				adjustment
											(i)In
				generalIn the case of an expatriation date occurring in any
				calendar year after 2008, the $600,000 amount under subparagraph (A) shall be
				increased by an amount equal to—
												(I)such dollar
				amount, multiplied by
												(II)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
												(ii)Rounding
				rulesIf any amount after adjustment under clause (i) is not a
				multiple of $1,000, such amount shall be rounded to the next lower multiple of
				$1,000.
											(4)Election to
				continue to be taxed as United States citizen
										(A)In
				generalIf a covered expatriate elects the application of this
				paragraph—
											(i)this section
				(other than this paragraph and subsection (i)) shall not apply to the
				expatriate, but
											(ii)in the case of
				property to which this section would apply but for such election, the
				expatriate shall be subject to tax under this title in the same manner as if
				the individual were a United States citizen.
											(B)RequirementsSubparagraph
				(A) shall not apply to an individual unless the individual—
											(i)provides security
				for payment of tax in such form and manner, and in such amount, as the
				Secretary may require,
											(ii)consents to the
				waiver of any right of the individual under any treaty of the United States
				which would preclude assessment or collection of any tax which may be imposed
				by reason of this paragraph, and
											(iii)complies with
				such other requirements as the Secretary may prescribe.
											(C)ElectionAn
				election under subparagraph (A) shall apply to all property to which this
				section would apply but for the election and, once made, shall be irrevocable.
				Such election shall also apply to property the basis of which is determined in
				whole or in part by reference to the property with respect to which the
				election was made.
										(b)Election to
				defer tax
									(1)In
				generalIf the taxpayer elects the application of this subsection
				with respect to any property treated as sold by reason of subsection (a), the
				payment of the additional tax attributable to such property shall be postponed
				until the due date of the return for the taxable year in which such property is
				disposed of (or, in the case of property disposed of in a transaction in which
				gain is not recognized in whole or in part, until such other date as the
				Secretary may prescribe).
									(2)Determination of
				tax with respect to propertyFor purposes of paragraph (1), the
				additional tax attributable to any property is an amount which bears the same
				ratio to the additional tax imposed by this chapter for the taxable year solely
				by reason of subsection (a) as the gain taken into account under subsection (a)
				with respect to such property bears to the total gain taken into account under
				subsection (a) with respect to all property to which subsection (a)
				applies.
									(3)Termination of
				postponementNo tax may be postponed under this subsection later
				than the due date for the return of tax imposed by this chapter for the taxable
				year which includes the date of death of the expatriate (or, if earlier, the
				time that the security provided with respect to the property fails to meet the
				requirements of paragraph (4), unless the taxpayer corrects such failure within
				the time specified by the Secretary).
									(4)Security
										(A)In
				generalNo election may be made under paragraph (1) with respect
				to any property unless adequate security is provided to the Secretary with
				respect to such property.
										(B)Adequate
				securityFor purposes of subparagraph (A), security with respect
				to any property shall be treated as adequate security if—
											(i)it is a bond in an
				amount equal to the deferred tax amount under paragraph (2) for the property,
				or
											(ii)the taxpayer
				otherwise establishes to the satisfaction of the Secretary that the security is
				adequate.
											(5)Waiver of
				certain rightsNo election may be made under paragraph (1) unless
				the taxpayer consents to the waiver of any right under any treaty of the United
				States which would preclude assessment or collection of any tax imposed by
				reason of this section.
									(6)ElectionsAn
				election under paragraph (1) shall only apply to property described in the
				election and, once made, is irrevocable. An election may be made under
				paragraph (1) with respect to an interest in a trust with respect to which gain
				is required to be recognized under subsection (f)(1).
									(7)InterestFor
				purposes of section 6601—
										(A)the last date for
				the payment of tax shall be determined without regard to the election under
				this subsection, and
										(B)section 6621(a)(2)
				shall be applied by substituting 5 percentage points for
				3 percentage points in subparagraph (B) thereof.
										(c)Covered
				expatriateFor purposes of this section—
									(1)In
				generalExcept as provided in paragraph (2), the term
				covered expatriate means an expatriate.
									(2)ExceptionsAn
				individual shall not be treated as a covered expatriate if—
										(A)the
				individual—
											(i)became at birth a
				citizen of the United States and a citizen of another country and, as of the
				expatriation date, continues to be a citizen of, and is taxed as a resident of,
				such other country, and
											(ii)has not been a
				resident of the United States (as defined in section 7701(b)(1)(A)(ii)) during
				the 5 taxable years ending with the taxable year during which the expatriation
				date occurs, or
											(B)(i)the individual’s
				relinquishment of United States citizenship occurs before such individual
				attains age 181/2, and
											(ii)the individual has been a resident
				of the United States (as so defined) for not more than 5 taxable years before
				the date of relinquishment.
											(d)Exempt property;
				special rules for pension plans
									(1)Exempt
				propertyThis section shall not apply to the following:
										(A)United States
				real property interestsAny United States real property interest
				(as defined in section 897(c)(1)), other than stock of a United States real
				property holding corporation which does not, on the day before the expatriation
				date, meet the requirements of section 897(c)(2).
										(B)Specified
				propertyAny property or interest in property not described in
				subparagraph (A) which the Secretary specifies in regulations.
										(2)Special rules
				for certain retirement plans
										(A)In
				generalIf a covered expatriate holds on the day before the
				expatriation date any interest in a retirement plan to which this paragraph
				applies—
											(i)such interest
				shall not be treated as sold for purposes of subsection (a)(1), but
											(ii)an amount equal
				to the present value of the expatriate’s nonforfeitable accrued benefit shall
				be treated as having been received by such individual on such date as a
				distribution under the plan.
											(B)Treatment of
				subsequent distributionsIn the case of any distribution on or
				after the expatriation date to or on behalf of the covered expatriate from a
				plan from which the expatriate was treated as receiving a distribution under
				subparagraph (A), the amount otherwise includible in gross income by reason of
				the subsequent distribution shall be reduced by the excess of the amount
				includible in gross income under subparagraph (A) over any portion of such
				amount to which this subparagraph previously applied.
										(C)Treatment of
				subsequent distributions by planFor purposes of this title, a
				retirement plan to which this paragraph applies, and any person acting on the
				plan’s behalf, shall treat any subsequent distribution described in
				subparagraph (B) in the same manner as such distribution would be treated
				without regard to this paragraph.
										(D)Applicable
				plansThis paragraph shall apply to—
											(i)any qualified
				retirement plan (as defined in section 4974(c)),
											(ii)an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A), and
											(iii)to the extent
				provided in regulations, any foreign pension plan or similar retirement
				arrangements or programs.
											(e)DefinitionsFor
				purposes of this section—
									(1)ExpatriateThe
				term expatriate means—
										(A)any United States
				citizen who relinquishes citizenship, and
										(B)any long-term
				resident of the United States who—
											(i)ceases to be a
				lawful permanent resident of the United States (within the meaning of section
				7701(b)(6)), or
											(ii)commences to be
				treated as a resident of a foreign country under the provisions of a tax treaty
				between the United States and the foreign country and who does not waive the
				benefits of such treaty applicable to residents of the foreign country.
											(2)Expatriation
				dateThe term expatriation date means—
										(A)the date an
				individual relinquishes United States citizenship, or
										(B)in the case of a
				long-term resident of the United States, the date of the event described in
				clause (i) or (ii) of paragraph (1)(B).
										(3)Relinquishment
				of citizenshipA citizen shall be treated as relinquishing United
				States citizenship on the earliest of—
										(A)the date the
				individual renounces such individual’s United States nationality before a
				diplomatic or consular officer of the United States pursuant to paragraph (5)
				of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(5)),
										(B)the date the
				individual furnishes to the United States Department of State a signed
				statement of voluntary relinquishment of United States nationality confirming
				the performance of an act of expatriation specified in paragraph (1), (2), (3),
				or (4) of section 349(a) of the Immigration and
				Nationality Act (8 U.S.C. 1481(a)(1)–(4)),
										(C)the date the
				United States Department of State issues to the individual a certificate of
				loss of nationality, or
										(D)the date a court
				of the United States cancels a naturalized citizen’s certificate of
				naturalization.
										Subparagraph (A) or (B) shall not
				apply to any individual unless the renunciation or voluntary relinquishment is
				subsequently approved by the issuance to the individual of a certificate of
				loss of nationality by the United States Department of State.(4)Long-term
				residentThe term long-term resident has the meaning
				given to such term by section 877(e)(2).
									(f)Special rules
				applicable to beneficiaries’ interests in trust
									(1)In
				generalExcept as provided in paragraph (2), if an individual is
				determined under paragraph (3) to hold an interest in a trust on the day before
				the expatriation date—
										(A)the individual
				shall not be treated as having sold such interest,
										(B)such interest
				shall be treated as a separate share in the trust, and
										(C)(i)such separate share
				shall be treated as a separate trust consisting of the assets allocable to such
				share,
											(ii)the separate trust shall be
				treated as having sold its assets on the day before the expatriation date for
				their fair market value and as having distributed all of its assets to the
				individual as of such time, and
											(iii)the individual shall be treated
				as having recontributed the assets to the separate trust.
											Subsection (a)(2) shall apply to any
				income, gain, or loss of the individual arising from a distribution described
				in subparagraph (C)(ii). In determining the amount of such distribution, proper
				adjustments shall be made for liabilities of the trust allocable to an
				individual’s share in the trust.(2)Special rules
				for interests in qualified trusts
										(A)In
				generalIf the trust interest described in paragraph (1) is an
				interest in a qualified trust—
											(i)paragraph (1) and
				subsection (a) shall not apply, and
											(ii)in addition to
				any other tax imposed by this title, there is hereby imposed on each
				distribution with respect to such interest a tax in the amount determined under
				subparagraph (B).
											(B)Amount of
				taxThe amount of tax under subparagraph (A)(ii) shall be equal
				to the lesser of—
											(i)the highest rate
				of tax imposed by section 1(e) for the taxable year which includes the day
				before the expatriation date, multiplied by the amount of the distribution,
				or
											(ii)the balance in
				the deferred tax account immediately before the distribution determined without
				regard to any increases under subparagraph (C)(ii) after the 30th day preceding
				the distribution.
											(C)Deferred tax
				accountFor purposes of subparagraph (B)(ii)—
											(i)Opening
				balanceThe opening balance in a deferred tax account with
				respect to any trust interest is an amount equal to the tax which would have
				been imposed on the allocable expatriation gain with respect to the trust
				interest if such gain had been included in gross income under subsection
				(a).
											(ii)Increase for
				interestThe balance in the deferred tax account shall be
				increased by the amount of interest determined (on the balance in the account
				at the time the interest accrues), for periods after the 90th day after the
				expatriation date, by using the rates and method applicable under section 6621
				for underpayments of tax for such periods, except that section 6621(a)(2) shall
				be applied by substituting 5 percentage points for 3
				percentage points in subparagraph (B) thereof.
											(iii)Decrease for
				taxes previously paidThe balance in the tax deferred account
				shall be reduced—
												(I)by the amount of
				taxes imposed by subparagraph (A) on any distribution to the person holding the
				trust interest, and
												(II)in the case of a
				person holding a nonvested interest, to the extent provided in regulations, by
				the amount of taxes imposed by subparagraph (A) on distributions from the trust
				with respect to nonvested interests not held by such person.
												(D)Allocable
				expatriation gainFor purposes of this paragraph, the allocable
				expatriation gain with respect to any beneficiary’s interest in a trust is the
				amount of gain which would be allocable to such beneficiary’s vested and
				nonvested interests in the trust if the beneficiary held directly all assets
				allocable to such interests.
										(E)Tax deducted and
				withheld
											(i)In
				generalThe tax imposed by subparagraph (A)(ii) shall be deducted
				and withheld by the trustees from the distribution to which it relates.
											(ii)Exception where
				failure to waive treaty rightsIf an amount may not be deducted
				and withheld under clause (i) by reason of the distributee failing to waive any
				treaty right with respect to such distribution—
												(I)the tax imposed by
				subparagraph (A)(ii) shall be imposed on the trust and each trustee shall be
				personally liable for the amount of such tax, and
												(II)any other
				beneficiary of the trust shall be entitled to recover from the distributee the
				amount of such tax imposed on the other beneficiary.
												(F)DispositionIf
				a trust ceases to be a qualified trust at any time, a covered expatriate
				disposes of an interest in a qualified trust, or a covered expatriate holding
				an interest in a qualified trust dies, then, in lieu of the tax imposed by
				subparagraph (A)(ii), there is hereby imposed a tax equal to the lesser
				of—
											(i)the tax determined
				under paragraph (1) as if the day before the expatriation date were the date of
				such cessation, disposition, or death, whichever is applicable, or
											(ii)the balance in
				the tax deferred account immediately before such date.
											Such tax shall be imposed on the
				trust and each trustee shall be personally liable for the amount of such tax
				and any other beneficiary of the trust shall be entitled to recover from the
				covered expatriate or the estate the amount of such tax imposed on the other
				beneficiary.(G)Definitions and
				special rulesFor purposes of this paragraph—
											(i)Qualified
				trustThe term qualified trust means a trust which
				is described in section 7701(a)(30)(E).
											(ii)Vested
				interestThe term vested interest means any interest
				which, as of the day before the expatriation date, is vested in the
				beneficiary.
											(iii)Nonvested
				interestThe term nonvested interest means, with
				respect to any beneficiary, any interest in a trust which is not a vested
				interest. Such interest shall be determined by assuming the maximum exercise of
				discretion in favor of the beneficiary and the occurrence of all contingencies
				in favor of the beneficiary.
											(iv)AdjustmentsThe
				Secretary may provide for such adjustments to the bases of assets in a trust or
				a deferred tax account, and the timing of such adjustments, in order to ensure
				that gain is taxed only once.
											(v)Coordination
				with retirement plan rulesThis subsection shall not apply to an
				interest in a trust which is part of a retirement plan to which subsection
				(d)(2) applies.
											(3)Determination of
				beneficiaries’ interest in trust
										(A)Determinations
				under paragraph (1)For purposes
				of paragraph (1), a beneficiary’s interest in a trust shall be based upon all
				relevant facts and circumstances, including the terms of the trust instrument
				and any letter of wishes or similar document, historical patterns of trust
				distributions, and the existence of and functions performed by a trust
				protector or any similar adviser.
										(B)Other
				determinationsFor purposes of this section—
											(i)Constructive
				ownershipIf a beneficiary of a trust is a corporation,
				partnership, trust, or estate, the shareholders, partners, or beneficiaries
				shall be deemed to be the trust beneficiaries for purposes of this
				section.
											(ii)Taxpayer return
				positionA taxpayer shall clearly indicate on its income tax
				return—
												(I)the methodology
				used to determine that taxpayer’s trust interest under this section, and
												(II)if the taxpayer
				knows (or has reason to know) that any other beneficiary of such trust is using
				a different methodology to determine such beneficiary’s trust interest under
				this section.
												(g)Termination of
				deferrals, etcIn the case of any covered expatriate,
				notwithstanding any other provision of this title—
									(1)any period during
				which recognition of income or gain is deferred shall terminate on the day
				before the expatriation date, and
									(2)any extension of
				time for payment of tax shall cease to apply on the day before the expatriation
				date and the unpaid portion of such tax shall be due and payable at the time
				and in the manner prescribed by the Secretary.
									(h)Imposition of
				tentative tax
									(1)In
				generalIf an individual is required to include any amount in
				gross income under subsection (a) for any taxable year, there is hereby
				imposed, immediately before the expatriation date, a tax in an amount equal to
				the amount of tax which would be imposed if the taxable year were a short
				taxable year ending on the expatriation date.
									(2)Due
				dateThe due date for any tax imposed by paragraph (1) shall be
				the 90th day after the expatriation date.
									(3)Treatment of
				taxAny tax paid under paragraph (1) shall be treated as a
				payment of the tax imposed by this chapter for the taxable year to which
				subsection (a) applies.
									(4)Deferral of
				taxThe provisions of subsection (b) shall apply to the tax
				imposed by this subsection to the extent attributable to gain includible in
				gross income by reason of this section.
									(i)Special liens
				for deferred tax amounts
									(1)Imposition of
				lien
										(A)In
				generalIf a covered expatriate makes an election under
				subsection (a)(4) or (b) which results in the deferral of any tax imposed by
				reason of subsection (a), the deferred amount (including any interest,
				additional amount, addition to tax, assessable penalty, and costs attributable
				to the deferred amount) shall be a lien in favor of the United States on all
				property of the expatriate located in the United States (without regard to
				whether this section applies to the property).
										(B)Deferred
				amountFor purposes of this subsection, the deferred amount is
				the amount of the increase in the covered expatriate’s income tax which, but
				for the election under subsection (a)(4) or (b), would have occurred by reason
				of this section for the taxable year including the expatriation date.
										(2)Period of
				lienThe lien imposed by this subsection shall arise on the
				expatriation date and continue until—
										(A)the liability for
				tax by reason of this section is satisfied or has become unenforceable by
				reason of lapse of time, or
										(B)it is established
				to the satisfaction of the Secretary that no further tax liability may arise by
				reason of this section.
										(3)Certain rules
				applyThe rules set forth in paragraphs (1), (3), and (4) of
				section 6324A(d) shall apply with respect to the lien imposed by this
				subsection as if it were a lien imposed by section 6324A.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
								.
					(b)Inclusion in
			 income of gifts and bequests received by United States citizens and residents
			 from expatriatesSection 102 (relating to gifts, etc. not
			 included in gross income) is amended by adding at the end the following new
			 subsection:
						
							(d)Gifts and
				inheritances from covered expatriates
								(1)In
				generalSubsection (a) shall not exclude from gross income the
				value of any property acquired by gift, bequest, devise, or inheritance from a
				covered expatriate after the expatriation date. For purposes of this
				subsection, any term used in this subsection which is also used in section 877A
				shall have the same meaning as when used in section 877A.
								(2)Exceptions for
				transfers otherwise subject to estate or gift taxParagraph (1)
				shall not apply to any property if either—
									(A)the gift, bequest,
				devise, or inheritance is—
										(i)shown on a timely
				filed return of tax imposed by chapter 12 as a taxable gift by the covered
				expatriate, or
										(ii)included in the
				gross estate of the covered expatriate for purposes of chapter 11 and shown on
				a timely filed return of tax imposed by chapter 11 of the estate of the covered
				expatriate, or
										(B)no such return was
				timely filed but no such return would have been required to be filed even if
				the covered expatriate were a citizen or long-term resident of the United
				States.
									.
					(c)Definition of
			 termination of United States citizenshipSection 7701(a) is
			 amended by adding at the end the following new paragraph:
						
							(49)Termination of
				United States citizenship
								(A)In
				generalAn individual shall not cease to be treated as a United
				States citizen before the date on which the individual’s citizenship is treated
				as relinquished under section 877A(e)(3).
								(B)Dual
				citizensUnder regulations prescribed by the Secretary,
				subparagraph (A) shall not apply to an individual who became at birth a citizen
				of the United States and a citizen of another
				country.
								.
					(d)Ineligibility
			 for visa or admission to United States
						(1)In
			 generalSection 212(a)(10)(E) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(10)(E)) is amended to read as follows:
							
								(E)Former citizens
				not in compliance with expatriation revenue provisionsAny alien
				who is a former citizen of the United States who relinquishes United States
				citizenship (within the meaning of section 877A(e)(3) of the Internal Revenue
				Code of 1986) and who is not in compliance with section 877A of such Code
				(relating to expatriation) is
				inadmissible.
								.
						(2)Availability of
			 information
							(A)In
			 generalSection 6103(l) (relating to disclosure of returns and
			 return information for purposes other than tax administration) is amended by
			 adding at the end the following new paragraph:
								
									(21)Disclosure to
				deny visa or admission to certain expatriatesUpon written
				request of the Attorney General or the Attorney General’s delegate, the
				Secretary shall disclose whether an individual is in compliance with section
				877A (and if not in compliance, any items of noncompliance) to officers and
				employees of the Federal agency responsible for administering section
				212(a)(10)(E) of the Immigration and Nationality
				Act solely for the purpose of, and to the extent necessary in,
				administering such section
				212(a)(10)(E).
									.
							(B)SafeguardsSection
			 6103(p)(4) (relating to safeguards) is amended by striking or
			 (20) each place it appears and inserting (20), or
			 (21).
							(3)Effective
			 datesThe amendments made by this subsection shall apply to
			 individuals who relinquish United States citizenship on or after the date of
			 the enactment of this Act.
						(e)Conforming
			 amendments
						(1)Section 877 is
			 amended by adding at the end the following new subsection:
							
								(h)ApplicationThis
				section shall not apply to an expatriate (as defined in section 877A(e)) whose
				expatriation date (as so defined) occurs on or after the date of the enactment
				of this
				subsection.
								.
						(2)Section 2107 is
			 amended by adding at the end the following new subsection:
							
								(f)ApplicationThis
				section shall not apply to any expatriate subject to section
				877A.
								.
						(3)Section 2501(a)(3)
			 is amended by adding at the end the following new subparagraph:
							
								(C)ApplicationThis
				paragraph shall not apply to any expatriate subject to section
				877A.
								.
						(4)Section 6039G(a)
			 is amended by inserting or 877A after section
			 877(b).
						(5)The second
			 sentence of section 6039G(d) is amended by inserting or who relinquishes
			 United States citizenship (within the meaning of section 877A(e)(3))
			 after section 877(a)).
						(f)Clerical
			 amendmentThe table of sections for subpart A of part II of
			 subchapter N of chapter 1 is amended by inserting after the item relating to
			 section 877 the following new item:
						
							
								Sec. 877A. Tax
				responsibilities of
				expatriation.
							
							.
					(g)Effective
			 date
						(1)In
			 generalExcept as provided in this subsection, the amendments
			 made by this section shall apply to expatriates (within the meaning of section
			 877A(e) of the Internal Revenue Code of 1986, as added by this section) whose
			 expatriation date (as so defined) occurs on or after the date of the enactment
			 of this Act.
						(2)Gifts and
			 bequestsSection 102(d) of the Internal Revenue Code of 1986 (as
			 added by subsection (b)) shall apply to gifts and bequests received on or after
			 the date of the enactment of this Act, from an individual or the estate of an
			 individual whose expatriation date (as so defined) occurs after such
			 date.
						(3)Due date for
			 tentative taxThe due date under section 877A(h)(2) of the
			 Internal Revenue Code of 1986, as added by this section, shall in no event
			 occur before the 90th day after the date of the enactment of this Act.
						214.Modification
			 of effective date of leasing provisions of the American Jobs Creation Act of
			 2004
					(a)Leases to
			 Foreign EntitiesSection 849(b) of the American Jobs Creation Act
			 of 2004 is amended by adding at the end the following new paragraph:
						
							(5)Leases to
				foreign entitiesIn the case of tax-exempt use property leased to
				a tax-exempt entity which is a foreign person or entity, the amendments made by
				this part shall apply to taxable years beginning after December 31, 2006, with
				respect to leases entered into on or before March 12,
				2004.
							.
					(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the enactment of the American Jobs Creation Act of 2004.
					215.Application of
			 rules treating inverted corporations as domestic corporations to certain
			 transactions occurring after March 20, 2002
					(a)In
			 generalSection 7874(b) (relating to inverted corporations
			 treated as domestic corporations) is amended to read as follows:
						
							(b)Inverted
				corporations treated as domestic corporations
								(1)In
				generalNotwithstanding section 7701(a)(4), a foreign corporation
				shall be treated for purposes of this title as a domestic corporation if such
				corporation would be a surrogate foreign corporation if subsection (a)(2) were
				applied by substituting 80 percent for 60
				percent.
								(2)Special rule
				for certain transactions occurring after March 20, 2002
									(A)In
				generalIf—
										(i)paragraph (1)
				does not apply to a foreign corporation, but
										(ii)paragraph (1)
				would apply to such corporation if, in addition to the substitution under
				paragraph (1), subsection (a)(2) were applied by substituting March 20,
				2002 for March 4, 2003 each place it appears,
										then
				paragraph (1) shall apply to such corporation but only with respect to taxable
				years of such corporation beginning after December 31, 2006.(B)Special
				rulesSubject to such rules as the Secretary may prescribe, in
				the case of a corporation to which paragraph (1) applies by reason of this
				paragraph—
										(i)the corporation
				shall be treated, as of the close of its last taxable year beginning before
				January 1, 2007, as having transferred all of its assets, liabilities, and
				earnings and profits to a domestic corporation in a transaction with respect to
				which no tax is imposed under this title,
										(ii)the bases of the
				assets transferred in the transaction to the domestic corporation shall be the
				same as the bases of the assets in the hands of the foreign corporation,
				subject to any adjustments under this title for built-in losses,
										(iii)the basis of
				the stock of any shareholder in the domestic corporation shall be the same as
				the basis of the stock of the shareholder in the foreign corporation for which
				it is treated as exchanged, and
										(iv)the transfer of
				any earnings and profits by reason of clause (i) shall be disregarded in
				determining any deemed dividend or foreign tax creditable to the domestic
				corporation with respect to such transfer.
										(C)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this paragraph, including regulations to prevent the avoidance of the
				purposes of this
				paragraph.
									.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
					CEconomic substance
			 doctrine
				221.Clarification
			 of economic substance doctrine
					(a)In
			 generalSection 7701 is amended by redesignating subsection (o)
			 as subsection (p) and by inserting after subsection (n) the following new
			 subsection:
						
							(o)Clarification of
				economic substance doctrine; etc
								(1)General
				rules
									(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
									(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
										(i)In
				generalA transaction has economic substance only if—
											(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
											(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
											In applying subclause (II), a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial nontax purpose if the
				origin of such financial accounting benefit is a reduction of income
				tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
											(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
											(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
											(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
									(2)Special rules
				for transactions with tax-indifferent parties
									(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
									(B)Artificial
				income shifting and basis adjustmentsThe form of a transaction
				with a tax-indifferent party shall not be respected if—
										(i)it results in an
				allocation of income or gain to the tax-indifferent party in excess of such
				party’s economic income or gain, or
										(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
										(3)Definitions and
				special rulesFor purposes of this subsection—
									(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person’s liability under subtitle A.
									(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
										(i)the expected net
				tax benefits with respect to the leased property shall not include the benefits
				of—
											(I)depreciation,
											(II)any tax credit,
				or
											(III)any other
				deduction as provided in guidance by the Secretary, and
											(ii)subclause (II) of
				paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
										(4)Other common law
				doctrines not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
								(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					222.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
					(a)In
			 generalSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
						
							6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
								(a)Imposition of
				penaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 40 percent of the amount of such understatement.
								(b)Reduction of
				penalty for disclosed transactionsSubsection (a) shall be
				applied by substituting 20 percent for 40 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
								(c)Noneconomic
				substance transaction understatementFor purposes of this
				section—
									(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
									(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if—
										(A)there is a lack of
				economic substance (within the meaning of section 7701(o)(1)) for the
				transaction giving rise to the claimed benefit or the transaction was not
				respected under section 7701(o)(2), or
										(B)the transaction
				fails to meet the requirements of any similar rule of law.
										(d)Rules applicable
				to compromise of penalty
									(1)In
				generalIf the 1st letter of proposed deficiency which allows the
				taxpayer an opportunity for administrative review in the Internal Revenue
				Service Office of Appeals has been sent with respect to a penalty to which this
				section applies, only the Commissioner of Internal Revenue may compromise all
				or any portion of such penalty.
									(2)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply for purposes of paragraph (1).
									(e)Coordination
				with other penaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
								(f)Cross
				references
									
										(1) For coordination
				  of penalty with understatements under section 6662 and other special rules, see
				  section 6662A(e).
										(2) For reporting of
				  penalty imposed under this section to the Securities and Exchange Commission,
				  see section 6707A(e).
									
								.
					(b)Coordination
			 with other understatements and penalties
						(1)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
						(2)Subsection (e) of
			 section 6662A is amended—
							(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
							(B)in paragraph
			 (2)(A), by inserting and a noneconomic substance transaction
			 understatement after reportable transaction
			 understatement,
							(C)in paragraph
			 (2)(B), by inserting 6662B or before 6663,
							(D)in paragraph
			 (2)(C)(i), by inserting or section 6662B before the period at
			 the end,
							(E)in paragraph
			 (2)(C)(ii), by inserting and section 6662B after This
			 section,
							(F)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
							(G)by adding at the
			 end the following new paragraph:
								
									(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
									.
							(3)Subsection (e) of
			 section 6707A is amended—
							(A)by striking
			 or at the end of subparagraph (B), and
							(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
								
									(C)is required to pay
				a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
									(D)is required to pay
				a penalty under section 6662(h) with respect to any transaction and would (but
				for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at
				a rate prescribed under section 6662A(c) or under section
				6662B,
									.
							(c)Clerical
			 amendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
						
							
								Sec. 6662B. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					223.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
					(a)In
			 generalSection 163(m) (relating to interest on unpaid taxes
			 attributable to nondisclosed reportable transactions) is amended—
						(1)by striking
			 “attributable” and all that follows and inserting the following: “attributable
			 to—
							
								(1)the portion of any
				reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
								(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
								,
				and
						(2)by inserting
			 And Noneconomic Substance Transactions in the heading thereof
			 after Transactions.
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
					DPenalties and
			 fines
				231.Denial of
			 deduction for certain fines, penalties, and other amounts
					(a)In
			 generalSubsection (f) of section 162 (relating to trade or
			 business expenses) is amended to read as follows:
						
							(f)Fines,
				penalties, and other amounts
								(1)In
				GeneralExcept as provided in paragraph (2), no deduction
				otherwise allowable shall be allowed under this chapter for any amount paid or
				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,
				a government or entity described in paragraph (4) in relation to the violation
				of any law or the investigation or inquiry by such government or entity into
				the potential violation of any law.
								(2)Exception for
				amounts constituting restitution or paid to come into compliance with
				lawParagraph (1) shall not apply to any amount which—
									(A)the taxpayer
				establishes—
										(i)constitutes
				restitution (including remediation of property) for damage or harm caused by or
				which may be caused by the violation of any law or the potential violation of
				any law, or
										(ii)is paid to come
				into compliance with any law which was violated or involved in the
				investigation or inquiry, and
										(B)is identified as
				restitution or as an amount paid to come into compliance with the law, as the
				case may be, in the court order or settlement agreement.
									Identification pursuant to
				subparagraph (B) alone shall not satisfy the requirement under subparagraph
				(A). This paragraph shall not apply to any amount paid or incurred as
				reimbursement to the government or entity for the costs of any investigation or
				litigation.(3)Exception for
				amounts paid or incurred as the result of certain court
				ordersParagraph (1) shall not apply to any amount paid or
				incurred by order of a court in a suit in which no government or entity
				described in paragraph (4) is a party.
								(4)Certain
				nongovernmental regulatory entitiesAn entity is described in
				this paragraph if it is—
									(A)a nongovernmental
				entity which exercises self-regulatory powers (including imposing sanctions) in
				connection with a qualified board or exchange (as defined in section
				1256(g)(7)), or
									(B)to the extent
				provided in regulations, a nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) as part of performing an
				essential governmental function.
									(5)Exception for
				taxes dueParagraph (1) shall not apply to any amount paid or
				incurred as taxes
				due.
								.
					(b)Reporting of
			 deductible amounts
						(1)In
			 GeneralSubpart B of part III of subchapter A of chapter 61, as
			 amended by this Act, is amended by adding at the end the following new
			 section:
							
								6050V.Information
				with respect to certain fines, penalties, and other amounts
									(a)Requirement of
				reporting
										(1)In
				GeneralThe appropriate official of any government or entity
				which is described in section 162(f)(4) which is involved in a suit or
				agreement described in paragraph (2) shall make a return in such form as
				determined by the Secretary setting forth—
											(A)the amount
				required to be paid as a result of the suit or agreement to which paragraph (1)
				of section 162(f) applies,
											(B)any amount
				required to be paid as a result of the suit or agreement which constitutes
				restitution or remediation of property, and
											(C)any amount
				required to be paid as a result of the suit or agreement for the purpose of
				coming into compliance with any law which was violated or involved in the
				investigation or inquiry.
											(2)Suit or
				agreement described
											(A)In
				generalA suit or agreement is described in this paragraph
				if—
												(i)it is—
													(I)a suit with
				respect to a violation of any law over which the government or entity has
				authority and with respect to which there has been a court order, or
													(II)an agreement
				which is entered into with respect to a violation of any law over which the
				government or entity has authority, or with respect to an investigation or
				inquiry by the government or entity into the potential violation of any law
				over which such government or entity has authority, and
													(ii)the aggregate
				amount involved in all court orders and agreements with respect to the
				violation, investigation, or inquiry is $600 or more.
												(B)Adjustment of
				reporting thresholdThe Secretary may adjust the $600 amount in
				subparagraph (A)(ii) as necessary in order to ensure the efficient
				administration of the internal revenue laws.
											(3)Time of
				filingThe return required under this subsection shall be filed
				not later than—
											(A)30 days after the
				date on which a court order is issued with respect to the suit or the date the
				agreement is entered into, as the case may be, or
											(B)the date specified
				Secretary.
											(b)Statements to be
				furnished to individuals involved in the settlementEvery person
				required to make a return under subsection (a) shall furnish to each person who
				is a party to the suit or agreement a written statement showing—
										(1)the name of the
				government or entity, and
										(2)the information
				supplied to the Secretary under subsection (a)(1).
										The written statement required under
				the preceding sentence shall be furnished to the person at the same time the
				government or entity provides the Secretary with the information required under
				subsection (a).(c)Appropriate
				official definedFor purposes of this section, the term
				appropriate official means the officer or employee having control
				of the suit, investigation, or inquiry or the person appropriately designated
				for purposes of this
				section.
									.
						(2)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61, as amended by this Act, is amended by adding at the
			 end the following new item:
							
								
									Sec. 6050V. Information
				with respect to certain fines, penalties, and other
				amounts.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.
					232.Denial of
			 deduction for punitive damages
					(a)Disallowance of
			 deduction
						(1)In
			 GeneralSection 162(g) (relating to treble damage payments under
			 the antitrust laws) is amended—
							(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively,
							(B)by striking
			 If and inserting:
								
									(1)Treble
				damagesIf
									,
				and
							(C)by adding at the
			 end the following new paragraph:
								
									(2)Punitive
				damagesNo deduction shall be allowed under this chapter for any
				amount paid or incurred for punitive damages in connection with any judgment
				in, or settlement of, any action. This paragraph shall not apply to punitive
				damages described in section
				104(c).
									.
							(2)Conforming
			 amendmentThe heading for section 162(g) is amended by inserting
			 Or Punitive Damages after Laws.
						(b)Inclusion in
			 income of punitive damages paid by insurer or otherwise
						(1)In
			 generalPart II of subchapter B of chapter 1 (relating to items
			 specifically included in gross income) is amended by adding at the end the
			 following new section:
							
								91.Punitive damages
				compensated by insurance or otherwiseGross income shall include any amount paid
				to or on behalf of a taxpayer as insurance or otherwise by reason of the
				taxpayer’s liability (or agreement) to pay punitive
				damages.
								.
						(2)Reporting
			 requirementsSection 6041 (relating to information at source) is
			 amended by adding at the end the following new subsection:
							
								(f)Section to apply
				to punitive damages compensationThis section shall apply to
				payments by a person to or on behalf of another person as insurance or
				otherwise by reason of the other person’s liability (or agreement) to pay
				punitive
				damages.
								.
						(3)Conforming
			 amendmentThe table of sections for part II of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
							
								
									Sec. 91. Punitive damages
				compensated by insurance or
				otherwise.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to damages
			 paid or incurred on or after the date of the enactment of this Act.
					EDuty
			 surcharge
				241.Temporary
			 emergency duty surcharge
					(a)In
			 generalNotwithstanding any other provision of law, in addition
			 to any other duty, there is hereby imposed a duty on the entry of any good
			 during the 2-year period beginning on the day that is 15 days after the date of
			 the enactment of this Act.
					(b)Rate of
			 dutyThe rate of duty imposed by subsection (a) is 2 percent ad
			 valorem.
					(c)EntryFor
			 purposes of this section, the term entry means entry, or
			 withdrawal from warehouse, for consumption in the customs territory of the
			 United States.
					FOther
			 provisions
				251.Offshore oil and gas
			 leasing in 181 Area of Gulf of Mexico
					(a)DefinitionsIn
			 this section:
						(1)181
			 AreaThe term 181 Area means the area identified in
			 map 15, page 58, of the Proposed Final Outer Continental Shelf Oil and Gas
			 Leasing Program for 1997–2002 of the Minerals Management Service.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Minerals Management Service.
						(b)Lease
			 saleExcept as otherwise provided in this section, the Secretary
			 shall offer the 181 Area for oil and gas leasing pursuant to the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) as soon as practicable,
			 but not later than 1 year, after the date of enactment of this Act.
					(c)Leasing
			 ProgramThe 181 Area shall be offered for lease under this
			 section notwithstanding the omission of the 181 Area from any outer Continental
			 Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1344).
					252.Transfer of
			 surplus funds of Federal Reserve Banks to TreasurySection
			 7 of the Federal Reserve Act (12 U.S.C. 789 et seq.) is amended by adding at
			 the end the following:
					
						(d)Additional
				Transfers for Fiscal Year 2008
							(1)In
				generalThe Federal reserve banks shall transfer from the surplus
				funds of such banks to the Board for transfer to the Secretary of the Treasury
				for deposit in the General Fund of the Treasury, a total amount of
				$13,000,000,000 for fiscal year 2008.
							(2)Allocation by
				fedOf the total amount required to be paid by the Federal
				reserve banks under paragraph (1) for fiscal year 2008, the Board shall
				determine the amount that each such bank shall pay in such fiscal year.
							(3)Replenishment
				of surplus fund prohibitedNo Federal reserve bank may replenish
				the surplus fund of such bank by the amount of any transfer by such bank under
				paragraph (1) during fiscal year
				2008.
							.
				253.Permanent
			 extension of FCC authority to auction licenses to use radio
			 spectrumSection 309(j)(11) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(11)) is repealed.
				254.Travel between
			 the United States and Cuba
					(a)Short
			 titleThis section may be cited as the Freedom to Travel to Cuba Act of
			 2007.
					(b)Travel to
			 cuba
						(1)Freedom of
			 Travel for United States Citizens and Legal
			 ResidentsNotwithstanding any other provision of law, subject to
			 subsection (c), the President shall not regulate or prohibit, directly or
			 indirectly, travel to or from Cuba by a United States citizen or legal
			 resident, or any of the transactions incident to such travel that are set forth
			 in paragraph (2).
						(2)Transactions
			 Incident to TravelThe transactions referred to in paragraph (1)
			 are—
							(A)any transactions
			 ordinarily incident to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage for personal use only;
							(B)any transactions
			 ordinarily incident to travel to or from Cuba, or maintenance within Cuba,
			 including the payment of living expenses and the acquisition of goods or
			 services for personal use;
							(C)any transactions
			 ordinarily incident to the arrangement, promotion, or facilitation of travel
			 to, from, or within Cuba;
							(D)any transactions
			 incident to nonscheduled air, sea, or land voyages, except that this paragraph
			 does not authorize the carriage of articles into Cuba or the United States
			 other than accompanied baggage; and
							(E)normal banking
			 transactions incident to the activities described in the preceding provisions
			 of this subsection, including the issuance, clearing, processing, or payment of
			 checks, drafts, traveler’s checks, credit or debit card instruments, or similar
			 instruments.
							(c)Exceptions
						(1)Special
			 CircumstancesThe restrictions on authority contained in
			 subsection (b) do not apply in a case in which the United States is at war with
			 Cuba, armed hostilities between the two countries are in progress, or there is
			 imminent danger to the public health or the physical safety of United States
			 citizens or legal residents traveling to or from Cuba.
						(2)Importation of
			 Goods for Personal ConsumptionSubsection (b) does not authorize
			 the importation into the United States of any goods for personal consumption
			 acquired in Cuba.
						(d)ApplicabilityThis section applies to actions taken by
			 the President before the date of the enactment of this Act that are in effect
			 on such date of enactment, and to actions taken on or after such date.
					(e)Inapplicability
			 of other provisionsThis
			 section applies notwithstanding section 102(h) of the Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section
			 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7209(b)).
					
